--------------------------------------------------------------------------------

Exhibit 10.43
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


CONFIDENTIAL
This Agreement is subject to confidentiality obligations, as set forth in
Section 8.




RESEARCH AND LICENSE AGREEMENT




Effective January 1, 2008




among




Symyx Technologies, Inc.


Symyx Tools, Inc.


Symyx Software, Inc.




and




ExxonMobil Research and Engineering Company
ExxonMobil Chemical Company

 
 

--------------------------------------------------------------------------------

 
 
RESEARCH AND LICENSE AGREEMENT
 
TABLE OF CONTENTS
PAGE
     
BACKGROUND
1
     
AGREEMENT
       
SECTION 1
Projects
1
     
SECTION 2
Intellectual Property and Licenses
5
     
SECTION 3:
Software
11
     
SECTION 4
Combinatorial Chemistry License
16
     
SECTION 5
Tools Systems
18
     
SECTION 6
Financial Terms
25
     
SECTION 7
Management
28
     
SECTION 8
Confidentiality
30
     
SECTION 9
Representations and Warranties
34
     
SECTION 10
Indemnity
36
     
SECTION 11
Term and Termination
37
     
SECTION 12
Miscellaneous
39
     
EXHIBIT A
Definitions
46
     
EXHIBIT B
[ * ] Terms
57
     
EXHIBIT C
Tools Costs
59
     
EXHIBIT D
Software Specifications
61
     
EXHIBIT E
Arbitration Provisions
65
     
EXHIBIT F
Drug and Alcohol Policy
67
     
EXHIBIT G
Workforce Harassment Policy
68
     
EXHIBIT H
Field of Rights
71
     
EXHIBIT I
Lead Material Confirmation
74
     
EXHIBIT J
Symyx Proprietary Fields
75
     
EXHIBIT K
Optional Fields
76
     
EXHIBIT L
Ancillary Software
77
     
EXHIBIT M
ExxonMobil Strategic Confidential Information in Discovery Tools Systems
78

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 

RESEARCH AND LICENSE AGREEMENT
 
 
This Research and License Agreement (“Agreement”), effective as of January
1, 2008 (“Effective Date”), is entered into by and among ExxonMobil Research and
Engineering Company (“EMRE”); ExxonMobil Chemical Company (“EMCC”)
(collectively, “ExxonMobil”), and Symyx Technologies, Inc. (“Symyx Tech”) Symyx
Tools, Inc. (“Symyx Tools”) and Symyx Software, Inc. (“Symyx Software”)
(collectively, “Symyx”). Certain definitions are set forth in Exhibit A hereto.
 
BACKGROUND
 
Symyx Tech, Symyx Tools (formerly known as Symyx Discovery Tools, Inc.) and EMRE
entered into an Alliance, Technology Transfer, and License Agreement effective
April 1, 2003 (as amended, “ATTLA”); and
 
The parties hereto wish to make certain arrangements to govern a continuing
relationship as certain aspects of the ATTLA draw to a conclusion.
 
NOW, THEREFORE, for and in consideration of the mutual undertakings set forth in
this Agreement, the parties agree as follows:
 
AGREEMENT
 
1.             Projects
 
1.1           Background. Pursuant to the ATTLA, the parties are currently
engaged in research projects in [ * ], [ * ] and certain other projects. Under
the ATTLA, the Research Program Term (as defined therein) for these projects
will terminate on [ * ].
 
1.2           Extended Projects.
 
(a)           Extended [ * ] Project. EMRE and Symyx Tech hereby agree to extend
the [ * ] Project (in accordance with its existing Research Plan) beyond the
ATTLA for a period of [ * ] (the “Extended [ * ] Project”). In [ * ], Symyx Tech
will provide EMRE with [ * ] FTEs.  Thereafter, Symyx Tech will provide EMRE
with an average of [ * ], measured on a (calendar) quarterly basis. The ATTLA
will govern the [ * ] Project through [ * ], and this Agreement will govern the
Extended [ * ] Project after [ * ].  EMRE agrees to pay Symyx Tech at an FTE
Rate of [ * ] for the Extended [ * ] Project.  The parties may mutually agree to
further extend the Extended [ * ] Project in accordance with Section 1.2(c)(ii),
but if no such agreement is reached, the Extended [ * ] Project will terminate
on [ * ].
 
(b)           Extended [ * ] Project.  EMRE and Symyx Tech hereby agree to
extend the [ * ] Project (in accordance with its existing Research Plan) through
[ * ] (the “Extended [ * ] Project”). The ATTLA will govern the  [ * ] Project
through [ * ], and this Agreement will govern the Extended [ * ] Project after
[ * ].  Subject to clause (i) below, Symyx Tech will provide EMRE with [ * ] (at
an average of [ * ]) during the Extended [ * ] Project, and EMRE agrees to pay
Symyx Tech at an FTE Rate of [ * ].
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 1 -

--------------------------------------------------------------------------------

 

(i)            EMRE may terminate the Extended [ * ] Project by providing notice
to Symyx Tech as soon as practicable.  EMRE agrees that if it terminates the
Extended [ * ] Project, it will immediately reallocate the remaining FTE-months
to either (at its option) (a) the Extended [ * ] Project, or (b) another
Extended Project or New Project to which EMRE or EMCC and Symyx Tech  have
agreed; but in any event, at least [ * ] will be used each month after the
effective date of termination of the Extended [ * ] Project.
 
(ii)           EMRE and Symyx Tech may mutually agree to further extend the
Extended [ * ] Project in accordance with Section 1.2(c)(ii), but if no such
agreement is reached, the Extended [ * ] Project will terminate on [ * ].
 
(c)           Other Project Extensions
 
(i)            Limited Extension on Request. EMRE or EMCC may elect to extend
other projects in which they are currently engaged with Symyx under the ATTLA (a
“Limited Extended Project”) for a period of [ * ] beyond the Research Program
Term, by providing Symyx Tech with notice on or before [ * ]. The project would
be extended in accordance with its Research Plan.  The FTE Rate for any Limited
Extended Project is [ * ]. The rights in Section 2 would apply to any Limited
Extended Project, except that any continuation of projects in the [ * ] would be
subject to the provisions of Exhibit B. A Limited Extended Project may not
extend more than [ * ] without mutual consent pursuant to clause (ii) below.
 
(ii)           Additional Extensions on Mutual Agreement. Any further extension
to a Limited Extended Project, the Extended [ * ] Project or the Extended [ * ]
Project would be made, if at all, upon mutual agreement of EMRE or EMCC (as
applicable) and Symyx Tech, and subject to the execution of an instrument
memorializing such agreement. The executed instrument would be attached as a
schedule to this Agreement and made a part of it. Project-specific terms
included in any schedule will control over conflicting terms in the body of this
Agreement.  The relevant parties may also agree to extend any other project in
which they are currently engaged under the ATTLA prior to the end of the
Research Program Term, even if not first extended as a Limited Extended Project,
by following the procedures in this section.  For clarity, no party is obligated
to reach agreement on any such extension to any project.
 
(d)           Scope of Definition.  The Extended [ * ] Project, Extended [ * ]
Project, any Limited Extended Projects and any further extensions to such
projects agreed to by the relevant parties under Section 1.2(c)(ii) will be
deemed an “Extended Project” hereunder.
 
(e)           Fees.  The FTE Rate applicable to efforts by Symyx Tech expended
after [ * ] on Extended Projects under this Section 1.2 during the Term is
[ * ].
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 2 -

--------------------------------------------------------------------------------

 

1.3           Research Exclusivity
 
(a)           Extended Projects and New Projects.  During any Extended Project
or New Project, Symyx will not knowingly conduct any research activities, on
behalf of itself or any Third Parties, in the corresponding Research Exclusivity
Field(s). The scope of the Research Exclusivity for any New Project will be
commensurate in scope with the scope of the New Project agreed to by the
relevant parties and will be documented as part of its Research Plan. The
relevant parties may also agree to alter the scope of Research Exclusivity in
any further extension of an Extended Project that they agree to under Section
1.2(c)(ii).
 
(b)           Notwithstanding (a) above, Symyx may validate and demonstrate the
basic capabilities of its Discovery Tools Systems, on its own behalf or in
connection with a potential sale of a Discovery Tools System to an Affiliate or
a Third Party, within the Research Exclusivity Field(s), as long as the
validation and demonstration work (i) does not encompass Materials discovery
research or targeted optimization work (except as may be incidental to the
validation or demonstration as directed by the Affiliate or Third Party), and
(ii) does not incorporate or utilize Project Technology, ExxonMobil Proprietary
Materials, or [ * ].
 
1.4           Extended Projects—Royalties Possible.  For clarity, if Symyx Tech
elects to make any Extended Project a Royalty-Bearing Project (or, for clarity,
an Alternate Royalty Bearing Project) under the terms of the ATTLA, then EMRE
will pay to Symyx Tech license royalties (in accordance with the royalty
provisions of the ATTLA) for Net Sales or Use by EMRE or its Affiliates of
Products resulting from research activities performed within all such Extended
Projects that are a continuation of Royalty-Bearing Projects under the
ATTLA.  Neither EMRE nor EMCC is obligated to make any advance royalty payments
hereunder.
 
1.5           New Projects.  From time to time during the Term, and at least on
a quarterly basis beginning [ * ] or as otherwise agreed by the Advisory
Committee, EMRE and/or  EMCC and Symyx Tech will review the outlook for
potential new research and development projects, with a goal of identifying new
collaborative research and/or development activities that could benefit the
parties hereto, and entering into good faith discussions towards including such
potential projects as “New Projects” under this Agreement.  Terms that the
parties requesting/conducting such New Projects would need to agree upon in
order to include these projects under this Agreement include the scope,
staffing, schedule, and term. The rights and obligations of the parties set
forth in Section 2 will apply to New Projects. New Projects would be subject to
a Research Plan to be agreed by the relevant parties.  New Projects would not
bear royalties.  If the relevant parties agree to extend an existing Research
Project (as defined in the ATTLA) under the ATTLA that is active as of the
Effective Date hereof, the extension of that Research Project will be considered
an Extended Project hereunder, subject to Section 1.4.
 
However, if the relevant parties agree to restart a Research Project conducted
under the ATTLA that was completed or terminated under the ATTLA before the
Effective Date, or they agree to begin a project whose scope and subject matter
corresponds to a Research Project conducted under the ATTLA that was either
completed or terminated under the terms of the ATTLA before the Effective Date,
then such project will be considered a New Project hereunder, free of royalties
pursuant to this Agreement.  The FTE Rate applicable to the first New Project
agreed by the parties under this Agreement is [ * ]. The FTE rate for subsequent
or additional New Projects is [ * ]. If agreed, the parties will memorialize the
terms and attach them as a schedule hereto.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 3 -

--------------------------------------------------------------------------------

 

1.6           Directed Research Services/Access to Tools.  From time to time
during the Term, EMRE or EMCC may request that Symyx Tech provide it with
certain Directed Research Services.  If agreed by the relevant parties, Symyx
Tech would provide EMRE or EMCC (as applicable) with FTE resources and access to
tools at Symyx’s facilities in order to perform research experiments on behalf
of EMRE or EMCC (as applicable), all as agreed upon by the relevant parties in a
Directed Research Plan.  The Directed Research Plan will detail the scope and
terms governing the relevant party’s (EMRE or EMCC) personnel’s direct
involvement (if any) in support of the Directed Research Services, as well as
specific directions and information sufficient for Symyx to be able, to the
extent possible, to perform the Directed Research Services without inventive
contribution by Symyx personnel.  At the request of Symyx Tech, EMRE or EMCC (as
applicable) will provide additional detail of the work to be performed in the
Directed Research Plan.  Terms that the relevant parties would need to agree
upon in order to include these Directed Research Services under this Agreement
also include the scope, staffing, schedule and term.  Unless otherwise agreed by
the relevant parties at the time, as between Symyx and the party requesting the
Directed Research Services (EMRE or EMCC), (a) [ * ], and (b) [ * ]. Directed
Research Services would not bear royalties. The FTE rate for Directed Research
Services is [ * ]. If agreed, the relevant parties will memorialize the terms
and attach them as a schedule hereto.
 
1.7           Responsibilities. With respect to Extended Projects, New Projects
and Directed Research Services as may be agreed to hereunder (“Projects”):
 
(a)           Symyx.  Symyx Tech will use commercially reasonable efforts,
consistent with professional standards applicable to research in the [ * ]
industries, to conduct its activities in the Projects.  Symyx Tech will assign
staff to the Projects consistent with the quality and experience of the staff
Symyx Tech assigns to internal and Third-Party research programs. No Symyx
entity is required to perform research activities other than the Projects in
accordance with their Research Plans, or to utilize FTEs in excess of those
specified, funded, and paid for under this Agreement.
 
(b)           ExxonMobil. EMRE and EMCC will use commercially reasonable
efforts, consistent with professional standards applicable to research in the
[ * ] industries, to (1) conduct its activities in the Projects in accordance
with their respective Research Plans, and (2) to provide the relevant Symyx
entity technical information as is reasonably necessary to conduct the Projects,
and technical support as specified in the Research Plans. EMRE and EMCC each
have discretion over the extent to which information, technology, data,
technical support, or other Materials belonging to them or their Affiliates,
including ExxonMobil Proprietary Materials, will be provided to Symyx, but
agrees to provide Materials set forth in the Research Plans unless it determines
that such Materials are subject to restrictions that prevent it from providing
such Materials to Symyx.  EMRE or EMCC (as applicable) will provide to Symyx
Tech known requirements for the safe handling of ExxonMobil Proprietary
Materials, and Symyx will follow such safe handling requirements in addition to
any standard industry practices in handling such ExxonMobil Proprietary
Materials.
 
1.8           Independent Research.  Except as specifically provided in this
Agreement, and subject to the confidentiality obligations and use restrictions
of Section 8, nothing in this Agreement in any way restricts or impairs the
right of any party hereto or their respective Affiliates to conduct Independent
Research.  Each party or Affiliate will own the results of its own Independent
Research and has no obligation under this Agreement with respect to the use or
disposition of the results thereof, including all information and data resulting
therefrom.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 4 -

--------------------------------------------------------------------------------

 

1.9           Research Records.  Each party will maintain records of their
activities under this Section 1 (or cause such records to be maintained) in
sufficient detail and in good scientific manner as will properly reflect the
work done and results achieved (including information sufficient to establish
dates of conception and reduction to practice of inventions).
 
1.10        Development, Scale-up, and Commercialization of Products.  As
between Symyx and ExxonMobil, ExxonMobil or its Affiliates will be responsible
for all expenses incurred for in-house development activities and for scale-up
and commercialization of Products by ExxonMobil and its Affiliates.
 
1.11        ExxonMobil Proprietary Materials.  As provided in this Agreement,
Symyx Tech may use ExxonMobil Proprietary Materials in any Project conducted
hereunder.  Symyx will not acquire rights in ExxonMobil Proprietary Materials
and Symyx will not use, test, reverse engineer, disclose, commercialize, or
license ExxonMobil Proprietary Material without the prior written consent of
ExxonMobil, other than for the use within a designated Project.  Neither EMRE
nor EMCC will incur any license payment obligation to Symyx under this Agreement
for use or modification of an ExxonMobil Proprietary Material by EMRE, EMCC, or
their Affiliates, except where (a) the ExxonMobil Proprietary Material is
identified by Symyx Tech as a Lead Material, or modified by Symyx Tech to become
a Novel Material, in an Extended Project in which use of the ExxonMobil
Proprietary Material has been authorized by EMRE or EMCC (as applicable), and
(b) the Extended Project is a continuation of a project that Symyx Tech has
selected as a Royalty-Bearing Project under the ATTLA.  For the purpose of
clarity, nothing in this Section 1.11 changes the payment obligations under the
ATTLA.
 
1.12        Disclaimer.  Each party hereto specifically disclaims any
representation, warranty, or guarantee that any Project will be successful, in
whole or in part.  Symyx’s failure to successfully synthesize, discover,
identify or optimize Agreement Materials as part of a Project will not
constitute a breach of any representation or warranty or other obligation under
this Agreement; provided, however, the foregoing will not be construed so as to
relieve Symyx from its obligation under this Agreement to perform research
activities in the Projects.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NO PARTY HERETO MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES
OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE
PROJECT TECHNOLOGY, INFORMATION DISCLOSED HEREUNDER, PRODUCTS, OR EXXONMOBIL
PROPRIETARY MATERIALS, AND EACH PARTY HERETO HEREBY EXPRESSLY DISCLAIMS ANY
WARRANTIES OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OR VALIDITY
OF ANY PROJECT TECHNOLOGY, PATENTED OR UNPATENTED, OR NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
 
 
2.             Intellectual Property and Licenses
 
2.1           Ownership.
 
(a)           Project Technology.  Symyx will own [ * ], and, except as provided
in Section 2.13, EMRE will own all [ * ] generated in Projects it conducts
hereunder and EMCC will own all [ * ] generated in Projects it conducts
hereunder.
 
(b)           Combinatorial Chemistry Technology.  As between Symyx and
ExxonMobil, Symyx will own all [ * ] developed as part of any Project conducted
under this Agreement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 5 -

--------------------------------------------------------------------------------

 

(c)           Directed Research Technology.  The party requesting Directed
Research Services (either EMRE or EMCC as the case may be) will own [ * ]
generated as part of Directed Research Services performed pursuant to such
request.
 
(d)           Other. Each party will own its respective Confidential
Information, Background Technology and inventions resulting from its own
Independent Research (as provided in Section 1.8).
 
2.2           Notice of Inventions. Each party participating in a Project
hereunder will report all inventions relating to Lead Materials or Project
Technology developed in the course of such  Project to the applicable Research
Committee.
 
2.3           Licenses to ExxonMobil.
 
(a)           Inside the Field of Rights. Subject to the terms and conditions of
this Agreement, Symyx Tech, warranting that it has the right to do so, grants to
both EMRE and EMCC an irrevocable, non-exclusive, [ * ] license to utilize Symyx
Confidential Information to the extent necessary to make, have made, use, sell,
offer for sale, import and export Products or Project Technology and lease or
license Products or Project Technology within the scope of the Field of
Rights.  In addition, Section 2.15 of this Agreement contains provisions
providing immunity with respect to Symyx patents in the Field of Rights.
 
(b)           Extension Rights. Subject to the terms and conditions of this
Agreement, either EMRE or EMCC may extend the rights granted in Section 2.3(a)
above to their Affiliates, provided that the terms of each such license
extension may not be inconsistent with the terms of this Agreement.  Any such
extension must be in writing, accepted in writing by the Affiliate, and provided
to Symyx Tech upon request. It is understood that any such license extension is
subject and subordinate to the terms and conditions of this Agreement, and that
the party extending such rights remains responsible for all applicable financial
and other obligations under this Agreement for each such Affiliate to which it
extends such rights.  Nothing in this Section 2.3(b) changes the payment
obligations under the ATTLA.  Subject to the terms and conditions of this
Agreement, EMRE, EMCC and their Affiliates to which rights have been extended
shall also have the right to grant sublicenses under the rights granted in
Section 2.3(a)  above to one or more Third Parties, provided that with respect
to Extended Projects only, if Symyx selects an Extended Project as a project for
which royalties are due pursuant to the ATTLA, then any revenue received from
such sublicense for such grant shall be distributed in accordance with the terms
of the ATTLA.
 
2.4           Licenses to Symyx.
 
(a)           Outside ExxonMobil Business Areas.  Subject to the terms and
conditions of this Agreement, both EMRE and EMCC, each warranting that it has
the right to do so, grant to Symyx an irrevocable, exclusive, [ * ] license
under their rights in the Project Technology, to utilize and exploit Project
Technology for all purposes and in any manner, outside of the ExxonMobil
Business Areas. Notwithstanding the above grant, no rights are granted to Symyx
hereunder in the Symyx Proprietary Field [ * ], and EMRE, EMCC  and their
Affiliates will have a royalty free right to practice Project Technology within
the scope of Symyx Proprietary Field [ * ] and to  license others to do so.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 6 -

--------------------------------------------------------------------------------

 

(b)           Inside ExxonMobil Business Areas.  Subject to the terms and
conditions of this Agreement, both EMRE and EMCC, each warranting that it has
the right to do so, grant to Symyx an irrevocable, non-exclusive, [ * ] license
under their rights in the Project Technology, to utilize and exploit Project
Technology, for all purposes and in any manner, inside the ExxonMobil Business
Areas, but outside of the Field of Rights.
 
(c)           ExxonMobil Proprietary Materials.  Subject to the terms and
conditions of this Agreement, both EMRE and EMCC, each warranting that it has
the right to do so, grant to Symyx a non-exclusive, [ * ] license to utilize
ExxonMobil Proprietary Materials in providing services hereunder. Except for the
foregoing, no licensing or any other rights are granted by either EMRE or EMCC
to Symyx with respect to any ExxonMobil Proprietary Material, unless such
ExxonMobil Proprietary Material has been modified by a Symyx entity so as to
become a Novel Material, in which case Symyx will have the same rights to such
Novel Material as it has under this Agreement to all other Novel Materials.
 
(d)           Use of Information.  Symyx may utilize information and data
generated in the course of a Project outside the scope of the Field of Rights,
provided that no right is granted hereunder to utilize Confidential Information
of EMRE, EMCC or their Affiliates.
 
(e)           Directed Research Technology.  Other than as necessary to perform
Directed Research Services, no licenses are granted by either EMRE or EMCC to
Symyx to use the Directed Research Technology.
 
2.5           Symyx Research.  Symyx retains the right to make and use Lead
Materials, other than ExxonMobil Proprietary Materials, synthesized or
identified during the course of a Project, and use or practice any processes or
methods developed by or on behalf of Symyx in the course of performing any
services hereunder, for its own internal research to develop Combinatorial
Chemistry, as long as such research does not conflict with Symyx’s obligations
to ExxonMobil pursuant to this Agreement.
 
2.6           Immediate Vesting.  All rights and licenses granted in this
Section 2 vest immediately when the relevant invention is made, or the relevant
information, data, material or Material is produced, in the course of a Project
hereunder.
 
2.7           Limited Use.
 
(a)           Except as expressly provided in this Agreement, and subject to
Section 2.4(c), Symyx may not use or sell, or authorize the use or sale of,
Project Technology, or any Lead Material synthesized or identified in the course
of a Project, except in relation to research and development and the
manufacture, use, or sale of Products outside of the Field of Rights.
 
(b)           Except as expressly provided in this Agreement, EMRE, EMCC, their
Affiliates and permitted sublicensees pursuant to Sections 2.3(b) and 2.4(a)
above to which rights have been extended may not use or sell, or authorize the
use or sale of, Project Technology, or any Agreement Material, except in
relation to the manufacture, use or sale of Products and Project Technology
within the Field of Rights or ExxonMobil Business Areas in accordance with the
rights provided for in Section 2.1 and the license granted by Symyx Tech in
Section 2.3 (and subject to the license granted to Symyx in Section 2.4);
provided, however, that the restriction set forth in this Section 2.7 will not
apply to any Agreement Material that is an ExxonMobil Proprietary Material and
that has not been modified by a Symyx entity so as to become a Novel Material.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 7 -

--------------------------------------------------------------------------------

 

2.8           Third-Party Rights.  Symyx is in the business of conducting
materials discovery, research, and development with Third Parties, and Symyx
will continue to grant Third Parties rights to acquire licenses related to
compounds and materials derived from such activities.  EMRE and EMCC acknowledge
that even if the Symyx entities comply with their obligations hereunder, their
other business activities may result in license rights, and in patent
applications and patents owned by Third Parties or jointly by Symyx and such
Third Parties, that could conflict with patent applications, patents and license
rights hereunder.  Except to the extent that EMRE, EMCC or one of their
Affiliates is damaged as a proximate result of a material breach by Symyx of
Sections 1.3 or 8 of this Agreement, the Symyx entities will have no liability
to EMRE, EMCC or their Affiliates with respect to any such conflict.
 
2.9           Patent Prosecution.
 
(a)           Except as otherwise provided in this Agreement, Symyx Tech and
EMRE or EMCC (as applicable) are each responsible in their discretion and each
at its sole expense, for preparing, filing, prosecuting and maintaining patent
applications and patents relating to inventions owned by that party as described
in Section 2.1, and for conducting any interferences, re-examinations, reissues,
oppositions or requests for patent term extension, or governmental equivalents
thereto.
 
(b)           Subject to the right of EMRE or EMCC to maintain Novel Process
Technology as a trade secret, if EMRE or EMCC have not filed any U.S. patent
application on an invention that would be owned solely by it under Section
2.1(a) within [ * ] after the invention was reported to the Research Committee
(but in no event less than [ * ] prior to any applicable patent application bar
date), the owning party (EMRE or EMCC) will notify Symyx Tech in writing.  Symyx
Tech will then notify the owning party (EMRE or EMCC, as applicable) if it
desires to file a U.S. patent application with respect to the
invention.  If  the owning party (EMRE or EMCC) has not filed a U.S. patent
application on the invention within [ * ] of Symyx Tech’s notice, Symyx Tech may
file and prosecute (or cause to be filed and prosecuted) a U.S. patent
application with respect to the invention.  Further, if the owning party (EMRE
or EMCC) does not prosecute or maintain, or conduct such other activities
described above (other than preparing and filing), with respect to a U.S. patent
or U.S. patent application owned solely by it under Section 2.1(a), it will so
notify Symyx Tech in writing and Symyx may, in its discretion, assume such
activities at its own expense or delegate such activities to an Affiliate.  If
Symyx assumes activities pursuant to the preceding three sentences, ownership
and rights to any resulting patent will be governed by the provisions of this
Section 2.
 
(c)           Except as provided in Section 2.10 below, a party owning an
invention hereunder will have no obligation to coordinate foreign patent filings
with any other party with respect to inventions it owns under Section 2.1, or to
permit any other party to take over filing, prosecution, and/or maintenance of
any foreign patent application or foreign patent.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 8 -

--------------------------------------------------------------------------------

 

(d)           Nothing in this Agreement obligates a party to appeal adverse
patent office or judicial decisions with respect to patents. If no such appeal
is taken, the adverse decision will be deemed final for purposes of this
Agreement.
 
 
2.10       Cooperation in Patent Filing.
 
(a)           Each party filing a patent application hereunder, will
simultaneously file (or cause to be filed) such  patent applications to the
extent necessary to prevent such filings  from becoming prior art to another
party’s patent applications or resulting patents and will use reasonable efforts
to keep each other informed as to the status of patent matters described herein,
including by (i) providing each other the opportunity to review and comment on
patent application drafts a reasonable time in advance of applicable filing
dates, and (ii) using reasonable efforts under the circumstances to provide each
other with notice of material events (such as official actions, interferences,
reissues, re-examinations, oppositions, potential litigation, or requests for
patent term extensions), but in no event will a party’s failure to provide such
notice be deemed to be a breach of a material obligation under this Agreement.
Upon request, the parties subject to this Section 2.10 (a) will reasonably
assist and cooperate with each other (at its own expense) in connection with
these activities.
 
(b)           The Advisory Committee will (i) facilitate communication among the
parties regarding patents and patent applications arising from inventions made
during the course of a Project (other than Directed Research Technology), and
(ii) discuss and provide advice on patent strategy related to such patent
applications.
 
(c)           The party responsible for filing and prosecuting patent
applications pursuant to Section 2.9 will solely determine the content and scope
of the application, although with respect to applications pursuant to Section
2.1(a) being filed and prosecuted by either EMRE or EMCC, Symyx Tech may make
non-binding recommendations to the party responsible for the patent application
at issue, on the content and scope of claims directed [ * ].  If such
recommendations by Symyx are not accepted, then Symyx Tech may file a separate
patent application(s) covering claims solely applicable [ * ]. In this event,
the parties will coordinate patent filings as described above.  No party will
incur any liability to another for any patent filing, prosecution, or
maintenance decision it makes regarding a Project Patent it owns.  Each party
has the right to have outside counsel prepare and prosecute Project Patents it
owns.
 
(d)           No Symyx entity has any obligations hereunder to assist or
participate in preparing, filing, prosecuting, maintaining, enforcing or
engaging in other activities relating to patent applications or patents with
respect to Directed Research Technology. Notwithstanding the above, the parties
recognize that even though the specific directions for Directed Research will be
prepared with the goal of providing enough detail as to matter, recipes,
processes, and other conditions (temperature, pressure, order, etc.) and
constraints so that services can be provided without any inventive contribution
by Symyx, the parties recognize that an invention, though unlikely, could be
made. In such an event, Symyx will provide reasonable assistance to the
ExxonMobil party requesting such services to have all necessary documents
executed to enable that party to secure intellectual property rights on such
invention.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 9 -

--------------------------------------------------------------------------------

 

2.11        Enforcement.
 
(a)           Notice.  EMRE or EMCC, on the one hand, and Symyx, on the other
hand, will promptly notify the other if it becomes aware of any actual or
threatened commercially material infringement of the Project Patents by a Third
Party.
 
(b)           Project Patents Owned Solely by ExxonMobil.  With respect to
Project Patents owned, as between ExxonMobil and Symyx, by either EMRE or EMCC,
(a) the owning party (EMRE or EMCC, as applicable) has the sole right, but not
the obligation, at its sole cost and expense, to take appropriate legal action
to enforce such Project Patents against infringement by a Third Party within
[ * ]; and (b) Symyx has the sole right, but not the obligation, at its sole
cost and expense, to take appropriate legal action to enforce such Project
Patents against any infringement by a Third Party within [ * ] where EMRE has
the sole right, but not the obligation, at its sole cost and expense, to take
appropriate legal action to enforce Project Patents relating thereto against any
infringement by a Third Party.  Except as provided in the previous sentence,
neither EMRE nor EMCC will have the right to take legal action to enforce any
Project Patents against any infringement within the Symyx Proprietary Fields,
unless specifically authorized by Symyx Tech.  If Symyx initiates a legal action
under this Section, either EMRE or EMCC as the owning party will either (a)
provide reasonable cooperation and assistance to Symyx, or (b) cede to Symyx
sole ownership of the relevant Project Patent, in which case they will have no
further obligations with respect to such legal action.
 
(c)           Project Patents Owned Solely By Symyx.  As between ExxonMobil and
Symyx, Symyx has the sole right, but not the obligation, at its sole cost and
expense, to take appropriate legal action to enforce any Project Patents it owns
against any infringement by a Third Party.
 
(d)           Cooperation; Costs and Recoveries; Settlements.  The relevant
parties will use commercially reasonable efforts to cooperate and render such
assistance in the enforcement activities described in this Section 2.11 as the
enforcing party may reasonably request, including being named or joined as a
party to the enforcement to the extent required by law.  Costs of maintaining
any action and damages recovered therefrom will be paid by and belong to the
party bringing the action.
 
 
2.12        Third-Party Claims of Infringement.  If the manufacture, use, or
sale of any Project Technology pursuant to this Agreement results in any
Third-Party claim, suit, or proceeding alleging patent infringement against a
Symyx entity or EMRE and/or EMCC (or their Affiliates or Licensees), the
affected party will promptly notify the other relevant parties, setting forth
the facts of such claims in reasonable detail.  Each party agrees to use
commercially reasonable efforts to render assistance to the affected party in
defending claims of infringement as the defendant may reasonably request.  The
defendant has the [ * ] right and obligation to defend and control the defense
of any such claim, suit, or proceeding, at its own expense, using counsel of its
own choice; provided, however, it will not enter into any settlement that admits
or concedes that any Project Patent is invalid or unenforceable without the
consent of the others, which may not be unreasonably withheld.  The defendant
will keep the others reasonably informed of all material developments in
connection with any such claim, suit, or proceeding.  Symyx Tech also agrees to
notify both EMRE and EMCC of any Third-Party claim, suit, or proceeding alleging
patent infringement relating to [ * ] performed by Symyx under this Agreement.
 
2.13         If Symyx Tech and EMCC agree upon a project in the [ * ] as a
Limited Extension Project or as a New Project, the provisions of Exhibit B will
apply with respect thereto.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 10 -

--------------------------------------------------------------------------------

 

2.14        Except as necessary to conduct the Projects or as otherwise
expressly provided for herein, no licenses are granted hereunder to Symyx or any
other party to ExxonMobil Background Technology.
 
2.15        Limited Immunity with Respect to Symyx Patents.  With respect to
Extended Projects and New Projects, and in furtherance of the rights granted to
EMRE and EMCC in Sections 2.1 and 2.3, Symyx and its Affiliates will not, for so
long as neither EMRE nor EMCC is in material breach of this Agreement, and
solely to the extent necessary for EMRE, EMCC and their Affiliates to engage in
Net Sales or Use of Products or Project Technology and the grant of licenses to
Licensees to make, have made, use, sell, offer for sale, and import Products or
Project Technology, (a) bring any claim or action against EMRE, EMCC or their
Affiliates or their Licensees based on or asserting that the [ * ] violates or
infringes any patent controlled by Symyx or (b) bring any claim or action
against EMRE, EMCC or their Affiliates or Licensees based on or asserting
that the grant of licenses to Licensees to [ * ] violates or infringes any
patent controlled by Symyx.
 
 
3.            Software
 
3.1          Staffing and Services.
 
(a)           Staffing. Symyx Software will provide, and EMRE will pay for,
[ * ] to deploy the Software and perform related activities within EMRE for a
[ * ] from [ * ], at an FTE Rate of [ * ].  The FTE will be mutually agreed by
EMRE and Symyx Software, and will be based at an EMRE site (although Symyx
Software and EMRE acknowledge that [ * ] may from time to time provide Services
from other sites, as required).  EMRE may elect to extend the services of this
[ * ] at the rate set forth above, by providing Symyx Software with written
notice thereof on or before [ * ].  Symyx Software is not required under this
Agreement to provide software FTEs in excess of those specified, funded, and
paid for under this Section 3.1.
 
(b)           Services.  During the Term, upon EMCC's request, Symyx Software
will provide services to EMCC to enable the compatibility of DTools Clients with
future versions of the Software (if any), at a rate of [ * ], and as otherwise
agreed by the parties.  In addition, EMRE and/or EMCC (as applicable) and Symyx
Software may separately agree for Symyx Software to provide other services as
agreed by the relevant parties at a rate of [ * ].  Symyx Software will not
unreasonably refuse to provide such services.
 
3.2           Conversion of Software Licenses.  Subject to the terms and
conditions of this Agreement, including payment of the amounts set forth in
Section 3.11(a), and effective as provided in Section 3.3, the parties agree to
[ * ] enjoyed by EMRE and EMCC and their Majority Owned Affiliates under ATTLA
Sections 5.02 (“Software License”), 5.03 (“Developer’s Kit Software License”)
and 5.04 (“Sample Code”) [ * ]. Consequently, subject to the terms and
conditions of this Agreement, including payment of the amounts set forth in
Section 3.11(a), Symyx hereby grants to EMRE and EMCC the following [ * ],
non-exclusive, non-transferable (except as provided in Section 12.6),
non-sublicenseable (except as provided in Section 3.5) rights, all effective as
provided in Section 3.3:
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 11 -

--------------------------------------------------------------------------------

 

(a)           to install and use [ * ] of copies of the Software, in object code
format solely for the ExxonMobil Internal Activities; and
 
(b)           to install and use [ * ] of the Developer’s Kit Software, in
object code format, to create Software Customizations solely for the ExxonMobil
Internal Activities; and
 
(c)           to use and modify the source code version of those portions of the
Software and the Developer’s Kit Software that are identified in the
documentation as sample code (“Sample Code”).  Neither EMRE nor EMCC may
distribute the Sample Code, or any modified version of the Sample Code, in
source code form (except as provided in Section 3.5);
 
(d)           to make a reasonable number of copies of the Software, the
Developer’s Kit Software, the Sample Code as necessary in connection with its
permitted uses thereof.
 
3.3           Paid-Up Licenses.  At their sole option, EMRE and EMCC may prepay
any of the amounts set forth in Section 3.11(a) and 3.11(b).  Upon receipt of
the amount set forth in Section 3.11(a), the licenses set forth in Section 3.2
will be deemed fully paid-up for the Software as it exists as of [ * ], provided
all amounts due pursuant to Section 8.03 of the ATTLA have also been made.  If
payments due to Symyx under Section 8.03 of the ATTLA are due and owing at the
time of the Section 3.11 (a) payment, then the licenses granted in Section 3.2
will not be deemed fully paid up until both the amounts in Section 3.11(a) and
the outstanding payments under Section 8.03 of the ATTLA are made.  Upon receipt
of each annual Support and Maintenance fee set forth in Section 3.11(b), the
licenses above will extend to the Software as it exists at the conclusion of the
year for which the Support and Maintenance fee has been paid (i.e., [ * ] of the
following year).  Symyx Tech does not provide, and EMRE, EMCC and their
Majority-Owned Affiliates are responsible for securing and using their own,
Oracle database and operating system and appropriate licenses thereto. For
clarity, the Maintenance and Support services term will begin on [ * ]
regardless of whether EMRE prepays the fees therefor.
 
3.4           Software Customization Obligations. With respect to any Software
Customizations (and the intellectual property rights therein) EMRE and EMCC will
either (a) rely solely on trade secret protection, or (b) grant to Symyx a
non-exclusive, worldwide, perpetual, irrevocable, paid-up, transferable,
sublicenseable right to make, have made, modify, copy, create derivative works
based on, use, offer to sell, sell, export, and import any Software
Customizations as to which EMRE or EMCC files a patent application.  EMRE and
EMCC (as applicable) may, at their option, notify Symyx of any Software
Customizations; but if EMRE or EMCC (as applicable) elects (b) above, it will
provide Symyx the opportunity to review and comment on patent application drafts
at least [ * ] prior to filing or prosecuting any application for a patent with
respect to any Software Customization, and will promptly notify Symyx if any
patent publishes or is issued with respect to any Software
Customization.  Notwithstanding the above, if (i) any part of the Software fails
to operate in material conformance with the specifications and documentation
therefor, and (ii) EMRE or EMCC so notifies Symyx, and (iii) Symyx notifies EMRE
or EMCC (as applicable) that it is unable, on a commercially reasonable basis,
to remediate the failure by issuing a Software Update or otherwise, and (iv)
either EMRE (at its cost) or EMCC (at its cost) develops a Software
Customization to remediate the failure, and (v) EMRE or EMCC files a patent
application directed to that Software Customization; then notwithstanding the
foregoing, EMRE and EMCC have no obligation to grant to Symyx the rights set
forth in clause (b) above.  If requested by Symyx, EMRE and EMCC will grant to
Symyx a fee-bearing license to such Software Customization, at a fee that is
[ * ] (as applicable) to develop and implement such Software Customization.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 12 -

--------------------------------------------------------------------------------

 

3.5           Right to Extend Licenses to Majority-Owned Affiliates.  Subject to
the terms and conditions of this Agreement, EMRE or EMCC may extend the licenses
and other rights granted to them in this Section 3 to any of their
Majority-Owned Affiliates as of the Effective Date or Majority-Owned Affiliates
established after the Effective Date other than through acquisition (but such
Majority-Owned Affiliates will have no right to grant any further extensions),
provided that neither EMRE nor EMCC is then in default with respect to any of
its obligations to Symyx under this Section 3.  Any such extension must be in
writing, accepted in writing by the Affiliate, and provided to Symyx upon
request. Obligations and restrictions imposed on ExxonMobil in this Agreement
will apply equally to such Majority-Owned Affiliates, and the operations of such
Majority-Owned Affiliates will be deemed to be the operations of the party
extending such rights (EMRE or EMCC as the case may be) and such party will
remain primarily responsible for the performance of the Majority-Owned
Affiliates to which it extended rights hereunder. A license extended under this
Section will automatically terminate for a given entity when that entity ceases
to be a Majority-Owned Affiliate (if it has not terminated sooner).  Symyx
recognizes that EMCC may have certain of its personnel on loan
[ * ].  Notwithstanding anything herein to the contrary, such personnel shall be
treated as employees of a Majority–Owned Affiliate while working at an
ExxonMobil site for the purpose of this Section 3.
 
3.6           Limited License.  By virtue of this Section 3, EMRE and EMCC
acquire only the non-exclusive rights to operate the Software, Developer’s Kit
Software, and Software Customizations as specified in this Section 3 and to make
copies of the Software and the Developer’s Kit Software as necessary in
connection with the use thereof by them and their Majority-Owned Affiliates who
have rights pursuant to Section 3.5.  All other rights in the Software and the
Developer’s Kit Software, and all title and interest in the Software and the
Developer’s Kit Software, and rights in patents, copyrights, and trade secrets
in the Software and the Developer’s Kit Software, including the copies of the
Software and the Developer’s Kit Software delivered to EMRE or EMCC and other
Majority-Owned Affiliates, at all times remain, as between ExxonMobil and Symyx,
the property of Symyx.  The features of the graphical user interface of the
Software and the Developer’s Kit Software (“User Interface”), including, icons,
menu and screen designs, screen layouts, and command and screen sequence, are
proprietary to Symyx and are only disclosed to EMRE and EMCC under a condition
of confidentiality.  None of EMRE, EMCC nor their Majority-Owned Affiliates will
create software programs incorporating the User Interface or any part
thereof.  The User Interface is a copyrighted work of Symyx and none of EMRE,
EMCC nor their Affiliates will challenge Symyx’s copyright in and to the User
Interface.
 
3.7           General Restrictions.  Except as expressly set forth above, none
of EMRE, EMCC nor their Affiliates will: (a) reproduce, distribute, copy, sell,
lease, license or sublicense the Software, Developer’s Kit Software, or any
Software Customization; (b) use the Software, Developer’s Kit Software, or any
Software Customization other than as licensed above; (c) attempt to reverse
engineer, disassemble, decompile, or otherwise attempt to derive source code
from the Software or the Developer’s Kit Software; (d) modify, translate,
enhance, or create derivative works based on the Software or the Developer’s Kit
Software; or (e) remove any copyright, trademark or patent notices that appear
on the Software or the Developer’s Kit Software as delivered to EMRE or
EMCC.  Both EMRE and EMCC will use commercially reasonable efforts to prevent
any Affiliate or Third Party who has gained access to the Software, Developer’s
Kit Software, or any Software Customization through its actions or omissions
from engaging in any of the activities prohibited by this Section. EMRE and EMCC
will each assume responsibility for such actions by such Affiliates or Third
Parties to the same extent as if it had engaged in such activities
itself.  Further, EMRE and EMCC will  ensure that access to the Software,
Developer’s Kit Software, or any Software Customization is limited to employees
and in-house contract personnel of (i) EMRE and EMCC, (ii) Majority-Owned
Affiliates to which rights have been extended pursuant to Section 3.5 and (iii)
Affiliates and Third Parties approved by Symyx Tech in writing (with such
approval not to be unreasonably withheld); in each case, who are working
directly with the Software, Developer’s Kit Software, or any Software
Customization.  Other than in carrying out the ExxonMobil Internal Activities,
neither EMRE nor EMCC will provide access to the Software, Developer’s Kit
Software, or any Software Customization to any Third Party.  Nothing herein will
be deemed to restrict EMRE or EMCC from disclosing results obtained through use
of the Software or any Software Customization to any Third Party.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 13 -

--------------------------------------------------------------------------------

 

3.8           Reports.  During the term of this Agreement and thereafter for as
long as Symyx has a duty to report users to its third-party suppliers or other
third parties, EMRE and EMCC (as applicable) will report to Symyx Software the
number of users of the Software and the Developer’s Kit Software, within [ * ]
at the request of Symyx Software, but not more frequently than on a quarterly
basis.  Symyx Software will notify EMRE and EMCC (as applicable) when its duty
to third-party suppliers no longer exists.
 
3.9          Source Code.  Pursuant to the ATTLA, Symyx Technologies has
previously enrolled EMCC as a beneficiary to its master source code escrow
agreement with [ * ], and subsequently transferred (with the consent of EMCC)
[ * ].  Symyx Software will ensure that the latest versions of the Software and
the Developer’s Kit Software released to EMRE or EMCC hereunder have been
provided to the escrow agent pursuant to that agreement for so long as (a) EMCC
and EMRE are entitled to receive Support and Maintenance services hereunder, and
(b) for so long as EMCC and/or EMRE pays the expenses associated with the source
code escrow.
 
3.10        Support and Maintenance.
 
(a)           Software—[ * ].  Symyx Software agrees to provide Support and
Maintenance services for the Software and Developer’s Kit Software for up to
[ * ] in exchange for the fees set forth in 3.11(b).
 
(b)           Paid-Up Licenses.  When both EMRE and EMCC cease to receive
Support and Maintenance, EMRE and EMCC will enjoy a paid-up license to the
version of the Software and Developer’s Kit that is commercially available on
the date that Support and Maintenance ends.  This paid-up license would extend
to all Software Upgrades for annual periods in which ExxonMobil has paid for
Support and Maintenance services.  For clarity, if ExxonMobil pays for Support
and Maintenance through [ * ], the license would be paid up with respect to the
Software (including Software Upgrades) commercially available through that
date.  If ExxonMobil were to terminate Support and Maintenance as of [ * ], the
license would be paid up only with respect to the Software (including Software
Upgrades) that is commercially available through [ * ].
 
(c)           Future Support and Maintenance Services.  Provided that both EMRE
and EMCC have not earlier terminated Support and Maintenance as permitted in
Section 3.12, and provided that they wish to continue Support and Maintenance,
the parties agree to begin negotiating terms for ongoing Support and Maintenance
at least [ * ] prior to the conclusion of the [ * ] described above.
 
3.11        Fees.
 
(a)           Software Licenses.  In consideration of the software license
rights granted above, EMRE will pay to Symyx Software a total of [ * ], due on
[ * ].
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 14 -

--------------------------------------------------------------------------------

 

(b)           Support and Maintenance.
 
(i)           EMRE and EMCC will purchase Support and Maintenance for the
Software and Developer’s Kit, for the initial year [ * ], and EMRE will pay to
Symyx Software a total of [ * ].
 
(ii)           If EMRE and EMCC elect to purchase Support and Maintenance for
the Software and Developer’s Kit, for [ * ], then EMRE will pay to Symyx
Software a total of [ * ].
 
(iii)           If EMRE and EMCC elect to purchase Support and Maintenance for
the Software and Developer’s Kit, for [ * ], then EMRE will pay to Symyx
Software a total of [ * ].
 
(iv)           If EMRE and EMCC elect to purchase Support and Maintenance for
the Software and Developer’s Kit, for [ * ], then EMRE will pay to Symyx
Software a total of [ * ].
 
The first and each subsequent Support and Maintenance installment (if elected)
is due and payable annually in advance on or before [ * ] of each year.
 
3.12        Renewals, Cancellations and Reinstatement.  On or before [ * ] of
each annual Support and Maintenance term, the Software Committee will review the
available Software Roadmap.  If EMRE and EMCC wish to continue Support and
Maintenance for the next ensuing term specified in Section 3.11(b), EMRE and
EMCC will provide advance notice to Symyx Software and Symyx Tech no later than
[ * ] of the preceding term.  If notice is not received by [ * ], Support and
Maintenance will terminate on the [ * ] immediately following.  If EMRE and EMCC
elect to renew by [ * ], EMRE and EMCC may not thereafter cancel Support and
Maintenance for the ensuing term unless after providing the notice described
above, (a) events transpire that give ExxonMobil the right to terminate the
Agreement under Sections 11.2, 11.3 or 11.4, or (b) Symyx notifies ExxonMobil it
is unable to provide Support and Maintenance during the period requested; in
either case EMRE and EMCC may revoke the notice previously provided to Symyx
Software under this Section.  Absent such revocation, Support and Maintenance
will continue in accordance with the terms of the notice and this Agreement.
 
If during any annual Support and Maintenance term EMRE and EMCC believe, in
their commercially reasonable judgment, that Symyx Software has breached its
Support and Maintenance obligations and failed to cure following due notice from
EMRE and EMCC, they will submit their concerns to the Executive Committee for
resolution by [ * ] of such term.  This submittal will toll the notice period
for renewal referenced in the preceding paragraph.  If the Executive Committee
cannot resolve the matter within [ * ] of EMRE’s and EMCC’s submission, EMRE and
EMCC will be deemed to have elected not to renew for the ensuing year, and Symyx
shall be required to pay EMRE [ * ] upon expiration of the then current
term.  If the Executive Committee successfully resolves the matter within such
[ * ], then EMRE and EMCC will be deemed to have elected to renew for the
ensuing year.
 
Should EMRE and EMCC elect not to renew for an ensuing year under Section
3.11(b) for any reason, then at any time during the [ * ] EMRE and EMCC may
elect to reinstate Support and Maintenance services effective as of the
beginning of the next annual term [ * ] by providing notice to Symyx Software
and Symyx Tech and paying [ * ], consisting of [ * ], plus [ * ].  The
reinstatement of Support and Maintenance would be effective beginning on the
following [ * ].  If Support and Maintenance is reinstated pursuant to this
Section, then upon receipt of amounts described in this Section, the paid-up
license described in Section 3.10(b) above will extend retroactively to versions
of the Software and Developer’s Kit that have been made commercially available
during the lapsed period, and thereafter as provided in Section 3.10(b) as if
there were no interruption in EMRE’s and EMCC’s receipt of Support and
Maintenance.  EMRE and EMCC may not use this provision to reinstate Support and
Maintenance after [ * ] to a cancellation penalty after any reinstatement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 15 -

--------------------------------------------------------------------------------

 

3.13        Ancillary Software. In addition to the Software set forth on Exhibit
D, Symyx Software agrees to make available the software (lowercase intentional)
relating to Discovery Tools Systems deployed under the ATTLA, to the extent
named on Exhibit L attached hereto.  EMRE, EMCC or their Majority-Owned
Affiliates as of the Effective Date or Majority Owned Affiliates established
after the Effective Date other than through acquisition, may use these programs
in conjunction with their licensed use of the Software as provided in this
Section 3.  Symyx Software agrees that it will provide bug fixes, patches and/or
workarounds to such software program(s) (but not other Software Upgrades) if, as
and when available for a period that is (a) coterminous with the Support and
Maintenance provided with respect to the Software, or (b) for each program set
forth on Exhibit L, if earlier, if and when Symyx provides a Software Upgrade to
the Software that addresses the same functionality as the program (i.e., such
that the functionality of the program is subsequently supported by Symyx
Software as part of the Software (capitalized)).  For clarity, new functionality
will not be provided under this section with respect to the programs set forth
on Exhibit L.  For clarity, ancillary software for future Discovery Tools
Systems will be addressed in the applicable Discovery Tools System purchase
agreement.
 
 
4.             Combinatorial Chemistry License
 
4.1           License.  Symyx Tech hereby grants to EMRE, EMCC and their
Affiliates a [ * ], non-exclusive, [ * ], irrevocable license, effective as of
[ * ], under (a) [ * ] and (b) [ * ] to any of the parties collectively referred
to herein as ExxonMobil under the ATTLA or hereunder, to make (but not to (i)
sell or offer for sale other than to an Affiliate (ii) distribute or lease,
(iii) have made except as set forth in clause (b) of the definition of [ * ], or
(iv) import or export, other than to Affiliates) [ * ] having an aggregate total
of [ * ] and to use such [ * ].  Subject to Symyx Tech’s receipt of the
consideration described below, the license for each such [ * ] will be deemed to
be fully paid-up for the life of such tool, and includes [ * ] built during the
term of the ATTLA or after, subject to the dollar limitation above and other
provisions set forth in this Agreement.
 
4.2           Specific Exclusions.  The license set forth in this Section 4
specifically excludes the right to copy or reverse engineer Symyx-designed
instruments or software.  It is understood that this license does not extend to
or include any [ * ] tools purchased by EMRE, EMCC or their Affiliates from a
Third Party and used in any manner, and that the costs of such [ * ] tools will
not be included in determining the aggregate total of ExxonMobil Combinatorial
Chemistry Tool Costs even if incorporated as a component of an ExxonMobil
Combinatorial Chemistry Tool.
 
4.3          Consideration.  As consideration for the license granted above,
 
(a) EMRE agrees to pay Symyx Tech [ * ] in the aggregate [ * ], and the license
granted to EMRE, EMCC and their Affiliates in Section 4.1 will be considered
fully paid-up upon receipt by Symyx of such payment and Symyx Tech’s receipt of
all amounts due to it pursuant to Sections 8.05 and 8.06 of the ATTLA;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 
- 16 -

--------------------------------------------------------------------------------

 

(b)           EMRE and EMCC hereby grant to Symyx a [ * ], non-exclusive, [ * ],
irrevocable license under [ * ] including Combinatorial Chemistry Know-How
developed by an ExxonMobil Affiliate to which rights pursuant to the ATTLA or
this Agreement have been extended, in connection with any Discovery Tools System
and otherwise as may be useful in Symyx’s current or future business,
except that (i) [ * ]; and (ii) Symyx may not [ * ].
 
(c)           EMRE and EMCC hereby grant to Symyx a [ * ], worldwide,
non-exclusive, [ * ], irrevocable license, under any ExxonMobil DTools
Improvements developed by ExxonMobil [ * ], to use such DTools Improvements in
connection with any Discovery Tools System and otherwise as may be useful in
Symyx’s current or future business, except that (i) Symyx may not sublicense
[ * ]; and (ii) Symyx may not [ * ].
 
4.4           Disclosure. EMRE and EMCC agree to disclose annually to Symyx Tech
(a) any ExxonMobil DTools Improvements made by it during [ * ], and not
previously disclosed to Symyx Tech, [ * ], (b) the aggregate total of ExxonMobil
Combinatorial Chemistry Tool Costs for ExxonMobil Combinatorial Chemistry Tools
deployed by it [ * ] or not previously disclosed to Symyx Tech, and (c) a
listing of [ * ] or not previously disclosed to Symyx Tech.  In no event will a
party's failure to provide any of notices (a) through (c) be deemed to be a
breach of a material obligation under this Agreement.  It is understood that
EMRE and EMCC will have no obligation to disclose to Symyx any details regarding
a specific use or application of an ExxonMobil Combinatorial Chemistry Tool or a
Symyx Discovery Tools System, any ExxonMobil Confidential Information relating
to processes or materials, or details as to how ExxonMobil arrived at an
ExxonMobil DTool Improvement.
 
4.5           Confidentiality.  For clarity, the license granted in Section 4.1
above, and the license granted to Symyx under the ExxonMobil Combinatorial
Chemistry Know-How set forth in Section 4.3(b) above are subject to the
confidentiality obligations set forth in Section 8.
 
4.6           Disclaimer.  THE SYMYX ENTITIES MAKE NO REPRESENTATIONS AND EXTEND
NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE SYMYX
COMBINATORIAL CHEMISTRY PATENT RIGHTS OR SYMYX COMBINATORIAL CHEMISTRY KNOW HOW,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF ANY SYMYX COMBINATORIAL CHEMISTRY PATENT RIGHTS OR NONINFRINGEMENT
OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES. EMRE AND EMCC MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO THE EXXONMOBIL COMBINATORIAL CHEMISTRY PATENT RIGHTS OR
EXXONMOBIL COMBINATORIAL CHEMISTRY KNOW HOW, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF ANY EXXONMOBIL
COMBINATORIAL CHEMISTRY PATENT RIGHTS OR NONINFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.
 
 
5.             Tools Systems
 
5.1           ATTLA Purchases.  Any purchase agreement for a Discovery Tools
Systems entered into [ * ] is subject to the terms of the ATTLA, irrespective of
the delivery date of the Discovery Tools System.  Any purchase agreement for a
Discovery Tools System entered into after [ * ] will be pursuant to the
provisions of this Section 5.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 17 -

--------------------------------------------------------------------------------

 


5.2           Procedure.  After [ * ], if EMRE or EMCC (or an Affiliate to which
EMRE or EMCC has extended rights pursuant to Section 5.12) wishes to acquire a
Discovery Tools System hereunder, it will notify Symyx Tools.  When the
specifications for the Discovery Tools System are finalized, Symyx Tools will
provide EMRE, EMCC or the Affiliate (as applicable) with a detailed estimate,
consistent with Exhibit C, of the Tools Cost for the Discovery Tools System.  If
EMRE, EMCC or the Affiliate (as applicable) elects to proceed with acquisition
of the Discovery Tools System, then EMRE, EMCC or the Affiliate (as applicable)
and Symyx Tools will enter into an agreement that specifies the description of
the Discovery Tools System, the anticipated Tools Price for the system based on
the detailed cost estimate, and other relevant terms and conditions, including
exclusivity provisions (pursuant to Section 5.4), if any. Symyx Tools will use
commercially reasonable efforts to deliver each Discovery Tools System within
[ * ] of the effective date of the applicable agreement.
 
(a)           Revised Cost Estimates; Notification of Cost Overruns.  Symyx
Tools will provide to EMRE, EMCC or the Affiliate (as applicable) periodic (at
least quarterly) revised estimates of the anticipated Tools Cost during
fabrication of a Discovery Tools System.  If Symyx Tools believes that the Tools
Cost of a Discovery Tools System is likely to exceed the original detailed cost
estimate, Symyx Tools will provide prompt written notice thereof to EMRE, EMCC
or the Affiliate (as applicable), together with an estimate of the anticipated
amount of the cost overrun and an explanation of the reasons therefor.  Symyx
Tools will cooperate and make all changes reasonably requested by EMRE, EMCC or
the Affiliate (as applicable) to mitigate the cost overrun.  If there are change
orders, or if the parties approve changes in the design or components of the
Discovery Tools System that EMRE, EMCC or the Affiliate (as applicable)
requests, the parties will negotiate appropriate adjustments to the applicable
cost estimate and pricing of the Discovery Tools System.
 
(b)           Responsibility for Cost Overruns.  EMRE, EMCC or the Affiliate (as
applicable) will pay Symyx Tools, pursuant to Section 5.3, for each Discovery
Tools System, provided that the actual Tools Cost for the system does not exceed
[ * ] of the original detailed cost estimate provided pursuant to Section 5.2
(as adjusted for changes pursuant to Section 5.2(a) above).  If the actual Tools
Cost for a system exceeds [ * ] of the detailed cost estimate (as adjusted),
then the excess (i.e., the amount by which the actual Tools Cost exceeds [ * ]
of the original detailed cost estimate (as adjusted)) will not be subject to the
price multiplier set forth in Section 5.3, and EMRE, EMCC or the Affiliate (as
applicable) will reimburse Symyx Tools only for [ * ] of the excess.
 
5.3          Tools Price.  If EMRE, EMCC or an Affiliate places a binding order
with Symyx Tools for the purchase of a Discovery Tools System hereunder between
[ * ], then EMRE, EMCC or their Affiliate (as applicable), will pay Symyx Tools
a Tools Price for such Discovery Tools Systems equal to [ * ].  For clarity, the
foregoing sentence acts as an amendment to Section 7.03 of the ATTLA. The Tools
Price is exclusive of federal, state, and local excise, sales, use, and similar
taxes.  EMRE, EMCC or their Affiliate (as applicable) will be liable for and pay
all applicable taxes (other than taxes imposed on or measured by net income)
appropriately invoiced by Symyx Tools, unless EMRE, EMCC or their Affiliate (as
applicable) provides Symyx Tools with a properly executed tax exemption
certificate prior to delivery of an invoice setting forth any such taxes.  None
of EMRE, EMCC or a purchasing Affiliate will be liable for any federal, state,
or local income tax, franchise tax, or similar tax based upon Symyx Tools’
income.  In addition to the Tools Price, EMRE, EMCC or their Affiliate (as
applicable) will bear all costs for transportation, shipping, and insurance
expenses in respect of shipment to a delivery point designated by EMRE, EMCC or
their purchasing Affiliate.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 18 -

--------------------------------------------------------------------------------

 

5.4           Limited Exclusivity.
 
(a)           For the purposes of Tools Limited Exclusivity and Section
7.05(c)(ii) of the ATTLA, the completion date of Research Projects will be [ * ]
for those Research Projects that continue beyond [ * ] as “Extended Projects” in
accordance with the terms of this Agreement.  Further, any Discovery Tools
System whose development was started under the ATTLA and completed under this
Agreement shall be eligible for limited exclusivity pursuant to the ATTLA For
clarity, the foregoing sentence acts as an amendment to Section 7.05(c)(ii) of
the ATTLA.
 
(b)           With respect to Tools Limited Exclusivity as provided in Section
7.05 of the ATTLA, EMRE or EMCC may notify Symyx Tech and Symyx Tools that it
wishes to discuss additional exclusivity provisions for certain Discovery Tools
Systems, and the terms and conditions therefor. Symyx Tech and Symyx Tools agree
to discuss such desires in good faith. This provision does not obligate any
party to agree to any such additional provisions or the terms and conditions
therefor.
 
5.5           Tools License.  Subject to the terms and conditions of this
Agreement, Symyx Tools hereby grants to EMRE, EMCC or the purchasing Affiliate
(as applicable) the following licenses in connection with any specific Discovery
Tools System delivered to such entity under this Agreement, in each case for the
life of such Discovery Tools System, a non-exclusive, irrevocable, [ * ] (except
as provided in Section 5.12), [ * ] license:
 
(a)           under the Symyx Combinatorial Chemistry Patent Rights, to use each
Discovery Tools System as delivered hereunder solely for the ExxonMobil Internal
Activities;
 
(b)           to install and use the software delivered with each Discovery
Tools System as delivered hereunder, on the computer workstations delivered in
connection therewith (and any replacements thereof) solely in connection with
the operation of such Discovery Tools System by EMRE, EMCC or the purchasing
Affiliate (as applicable) for the ExxonMobil Internal Activities (Symyx does not
provide, and EMRE, EMCC and their Affiliates are responsible to secure or use,
their own Oracle database and operating system and appropriate licenses
thereto);
 
(c)           to use the Symyx Combinatorial Chemistry Know How in connection
solely with the operation of each Discovery Tools System as delivered hereunder,
solely for the ExxonMobil Internal Activities or as otherwise expressly provided
herein; and
 
(d)           subject to Section 5.6 below, to modify Symyx-built and delivered
Discovery Tools Systems (including modifying the software provided with a
Discovery Tools System pursuant to the licenses granted in Section 3.2(b) and
(c)), whether the Discovery Tools System is acquired pursuant to the ATTLA or
hereunder.
 
The licenses granted above are transferable to any ExxonMobil Affiliate to which
the Discovery Tools System has been transferred, but only for use in the
research, development, and commercialization activities of such Affiliate
(consistent with the definition of ExxonMobil Internal Activities if such
Affiliate is substituted for EMRE or EMCC in that definition).  These licenses
will be deemed paid up for each Discovery Tools System upon Symyx Tools’ receipt
of the Tools Price.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 19 -

--------------------------------------------------------------------------------

 

5.6           Limitations on Modification.  The modification license granted in
Section 5.5(d) does not include the right to modify a Discovery Tools System to
[ * ].  For clarity, [ * ].
 
5.7           Legend.  All copies of the Discovery Tools System delivered
hereunder and any accompanying software and related documentation may include
Symyx’s copyright, trademarks, patent numbers, and other proprietary notices in
the manner in which such notices were placed by Symyx Tools.  Further, Symyx
Tools may label any such system with a permanent non-erasable identification
label including Symyx’s name, a model number, a sequential serial number, date
of manufacture, location manufactured, and specification version to which the
system was manufactured.  EMRE, EMCC and their Affiliates to which rights have
been extended pursuant to Section 5.12 will not knowingly remove, obscure, or
alter copyright notices, trademarks, patent numbers or other proprietary rights
notices affixed to or contained within any such system or software.
 
5.8           Limited Discovery Tools System Warranty.  Symyx Tools warrants to
EMRE that each Discovery Tools System sold and licensed by Symyx Tools to EMRE
and deployed at EMRE will conform in all material respects with the
specifications for such System and will meet the acceptance criteria for such
Discovery Tools System during the Warranty Period.  Symyx Tools warrants to EMCC
that each Discovery Tools System sold and licensed by Symyx Tools to EMCC and
deployed at EMCC or other Affiliate, and elected by EMCC to receive warranty
support pursuant to Section 5.8(c) below, will conform in all material respects
with the specifications for such Discovery Tools System and will meet the
acceptance criteria for such Discovery Tools System during the Warranty
Period.  The Warranty Period for particular Discovery Tools Systems is as set
forth below.  Symyx does not warrant that any Discovery Tools System will meet
the requirements of EMRE, EMCC or their Affiliates, or that the operation of any
Discovery Tools System will be uninterrupted or error free or that any Discovery
Tools System will be compatible with other hardware or software that EMRE, EMCC
or their Affiliate may elect to operate with any Discovery Tools System.  If any
Discovery Tools System does not meet the warranty specified above during the
Warranty Period, Symyx Tools will, at its option, repair or replace at no cost
any defective or nonconforming Discovery Tools System (or component
thereof).  Symyx Tools will accomplish such repair or replacement as quickly as
is commercially practicable.  The foregoing warranties and remedies will be void
as to any Discovery Tools System, components, or associated software damaged or
rendered unserviceable by: (a) the acts or omissions of personnel other than
Symyx employees and Symyx contractors; (b) misuse, abuse, neglect, theft,
vandalism, fire, water, or other peril; (c) modification of, alteration of, or
additions to any Discovery Tools System or associated software performed by
non-Symyx personnel; or (d) non-conformities arising from use of any Discovery
Tools System with any other hardware, software, firmware, devices, or other
products, including ExxonMobil DTool Improvements.
 
(a)           Tools Systems Acquired Under This Agreement. The initial Warranty
Period for each Discovery Tools System acquired by EMRE, EMCC or an Affiliate
under this Agreement will be as set forth in the agreement applicable to that
Discovery Tool System, but will in no event be for [ * ].  The price for the
initial warranty will be calculated in accordance with the formula in Section
5.8(d) below.
 
(b)           ATTLA Tools Systems Deployed at EMRE.  The warranty set forth
above will apply to Discovery Tools Systems deployed at EMRE on or after the
Effective Date and acquired under the ATTLA or hereunder. The Warranty Period
will begin for each such EMRE Discovery Tool System [ * ], and will end on
[ * ].  If the warranty acquired pursuant to the purchase agreement for an EMRE
Discovery Tools System has already expired as of the Effective Date, then its
Warranty Period will begin on the Effective Date and continue through [ * ].  If
the warranty acquired pursuant to the purchase agreement for an EMRE Discovery
Tool System expires after [ * ], such EMRE Discovery Tool System will not fall
under the warranty set forth above.  In exchange for this extended warranty,
EMRE agrees to pay to Symyx Tools a per annum price for the extended warranty
for each such tool as provided in Section 5.8(d) below, [ * ] and prorated for
the time each EMRE Discovery Tool System will be covered under that extended
warranty.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 20 -

--------------------------------------------------------------------------------

 

(c)           ATTLA Tools Systems deployed at EMCC and Affiliates Other Than
EMRE. EMCC may elect to have the limited tools warranty set forth above apply
(as of the Effective Date hereof) to Discovery Tools System already deployed at
EMCC or another Affiliate as of the Effective Date hereof (i.e., those acquired
under the ATTLA), by providing notice to Symyx Tools at least [ * ] before the
expiration of the existing warranty period for such Discovery Tool System under
the ATTLA and the relevant Discovery Tools Agreement. EMCC may also select an
extended warranty period, subject to a minimum commitment (for each separate
Discovery Tool System) of [ * ].  If the existing ATTLA warranty for a
particular Discovery Tool System is extended beyond [ * ], EMCC must commit to
an extended warranty period through [ * ]. If the first extended warranty period
under this provision ends before [ * ], EMCC will have the right to request a
second extended warranty period for a particular Discovery Tool System, again
with the minimum commitment described above; provided, that Symyx has the right
not to agree to the second period for any reason.  EMCC agrees to pay to Symyx
Tools a per annum price (for each Discovery Tools System covered under this
provision) for any extended warranty hereunder as provided below. [ * ]:
 
    Annual Warranty Payments for ATTLA Tools Systems
    Deployed at EMCC and other Affiliates (US$)           [ * ]
 
(i)           Special Notice Period.  If EMCC wishes to have the warranty in
Section 5.8 above apply to Discovery Tools Systems deployed at EMCC or another
Affiliate other than EMRE as of the Effective Date hereof, and the ATTLA
warranty period for such Discovery Tools System(s) (a) has already expired, or
(b) expires between [ * ], EMCC must provide notice to Symyx Tools of its
election to extend the warranty within [ * ].
 
(d)           Basic Warranty Price. The per annum warranty cost for each
Discovery Tools System will be equal to [ * ].
 
(e)           Except as provided in clause (c)(i) of this Section, whereby EMCC
may reinstate lapsed warranty on certain Discovery Tools Systems, Symyx will
have no obligation to provide warranty coverage or support on any Discovery
Tools System deployed at EMCC or an Affiliate other than EMRE for which warranty
coverage has lapsed, whether before or after the Effective Date. The parties’
obligations to provide and receive warranty coverage (respectively) will
terminate on [ * ].
 
5.9           Disclaimer.  EXCEPT FOR THE LIMITED WARRANTY SET FORTH IN SECTION
5.8, OR AS MAY BE PROVIDED FOR A PARTICULAR DISCOVERY TOOL SYSTEM IN THE
APPLICABLE TOOLS PURCHASE AGREEMENT, SYMYX MAKES AND NEITHER EMRE NOR EMCC
RECEIVES ANY  WARRAN­TIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE IN ANY PROVISION OF THIS AGREEMENT OR OTHER COMMUNICATION WITH EMRE OR
EMCC WITH RESPECT TO ANY DISCOVERY TOOLS SYSTEM DELIVERED UNDER THIS AGREEMENT,
AND SYMYX SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 21 -

--------------------------------------------------------------------------------

 

5.10        Source Code.  During the Term, Symyx will ensure that the latest
versions of the software delivered in connection with a Discovery Tools System
delivered hereunder are included in the materials provided to the escrow agent
pursuant to Section 3.9, pursuant to the escrow agreement referenced therein.
 
5.11        Restrictions.
 
(a)           Restrictions on ExxonMobil.  Except as expressly set forth above,
none of EMRE, EMCC or their Affiliates will: (a) reproduce, distribute, copy,
sell, lease, license or sublicense any Discovery Tools System delivered
hereunder or components thereof or accompanying software (other than for back-up
purposes), or any documentation directly related thereto (other than as
reasonably required in connection with the use or operation of the Discovery
Tools System); (b) use the Discovery Tools System delivered hereunder,
components thereof or accompanying software other than as licensed above; (c)
use the software delivered with any Discovery Tools System delivered hereunder
in connection with any system or equipment other than the Discovery Tools
System; (d) attempt to reverse engineer, disassemble, decompile, or otherwise
attempt to derive source code from such software; (e) modify, translate,
enhance, or create derivative works based on the Software or the Developer’s Kit
Software; or (f) use such software in any time-sharing or other multi-user
network or service bureau.  EMRE and EMCC (as the case may be) will use
commercially reasonable efforts to prevent any Affiliate or Third Party who has
gained access to the Software, Developer’s Kit Software, or any Software
Customization through its actions or omissions from engaging in any of the
activities prohibited by this Section.  The party through which access was
acquired (EMRE or EMCC, as applicable), will assume responsibility for such
actions by such Affiliates or Third Parties to the same extent as if it had
engaged in such activities itself.  Further, EMRE and EMCC will ensure that
access to the software accompanying any Discovery Tools System hereunder is
limited to employees and in-house contract personnel of (i) EMRE, (ii) EMCC,
(iii) Majority-Owned Affiliates to which rights have been extended pursuant to
this Section 5 and (iv) Affiliates and Third Parties approved by Symyx Tech in
writing (with such approval not to be unreasonably withheld); in each case, who
are working directly with such Discovery Tools System and solely on the computer
workstations provided therewith (or replacements thereof).  Neither EMRE nor
EMCC will provide access to any Discovery Tools System to any Third Party,
except in connection with the use of such Discovery Tools System by EMRE or EMCC
pursuant to the terms of this Agreement.
 
(b)           Restrictions on Symyx. [ * ]
 
At any time, Symyx may provide ExxonMobil credible evidence showing that the
ExxonMobil Strategic Confidential Information at issue falls within one or more
of the exceptions in Section 8.4.  If Symyx disagrees with ExxonMobil’s
position, Symyx may submit the issue to the Advisory Committee for resolution.
 
For clarity, the foregoing acts as an amendment of Section 7.13.2 of the ATTLA.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 22 -

--------------------------------------------------------------------------------

 

5.12        Right to Extend Licenses to Affiliates.  Subject to the terms and
conditions of this Agreement, EMRE or  EMCC may extend the licenses and rights
granted in this Section 5.12 to any of their Affiliates (but such Affiliates
will have no right to grant any further extensions) for use in the research,
development, and commercialization activities of such Affiliates (consistent
with the definition of ExxonMobil Internal Activities if such Affiliate is
substituted for EMRE or EMCC in that definition), provided that EMRE and EMCC
are not then in default with respect to any of their obligations to Symyx under
this Section 5.  Any such extension must be in writing, accepted in writing by
such Affiliate, and provided to Symyx upon request.  Obligations and
restrictions imposed on EMRE and EMCC in this Agreement will apply equally to
such Affiliates, and the operations of such Affiliate will be deemed to be the
operations of the party extending such rights.  EMRE or EMCC (as appropriate)
will remain primarily responsible for the performance of Affiliates to which it
extends rights hereunder.  A license extended under this Section will
automatically terminate for a given entity when that entity ceases to be an
Affiliate (if it has not terminated sooner). Notwithstanding the above, EMRE,
EMCC, or their Affiliates may take Third Parties on tours of ExxonMobil
facilities that contain Discovery Tools Systems provided that (i) such Third
Parties are not instrument manufacturers, software vendors or Third Party
providers of Combinatorial Chemistry services (in which event prior Symyx
written approval would be required); (ii) photographs, video or other recordings
of Discovery Tools Systems are not permitted; and (iii) no written information
is provided with respect to such Discovery Tools Systems.
 
5.13        Indemnification.
 
(a)           Subject to the provisions of Section 10.4, if any legal
proceedings are brought by a Third Party [ * ], against EMRE, EMCC or their
Affiliates claiming that any Discovery Tools System delivered to that party
pursuant to this Section 5 infringes a Third Party’s trade secret directed to
[ * ] or a claim of a Third Party’s patent directed to [ * ] and [ * ], Symyx
will defend the same at its expense and pay any costs, damages, and attorney
fees finally awarded or negotiated as a result of settlement or judgment against
EMRE, EMCC or the ExxonMobil Affiliate. Symyx may not settle or compromise any
such litigation in a manner that would impose cumulative damages upon EMRE, EMCC
or the Affiliate beyond the limitation set forth in this Section without the
consent of the affected party. EMRE, EMCC and their Affiliates may not settle or
compromise any such litigation in a manner that would adversely affect Symyx’s
intellectual property rights with respect to such Discovery Tools System.  Symyx
will have no liability for any claim hereunder based on the incorporation into
any Discovery Tools System of any ExxonMobil DTool Improvement, modification by
EMRE, EMCC or their Affiliate(s), or any other hardware or software if such
claim would have been avoided had such ExxonMobil DTool Improvement, such
modification, or other hardware or software not been incorporated into or used
with such Discovery Tools System.
 
(b)           If any such legal proceeding is brought, or in Symyx’s opinion is
reasonably likely to occur, Symyx may, at its option, (1) replace or modify the
Discovery Tools System or parts thereof to render it non-infringing, or (2)
procure for ExxonMobil or such Affiliate the right to continue using such
Discovery Tools System, [ * ]. This clause (b) does not limit Symyx’s
obligations under clause (a).
 
(c)           The foregoing provisions of this Section state the entire
liability and obligations of Symyx with respect to any alleged or actual
infringement of Third-Party intellectual property rights by any Discovery Tools
System delivered hereunder or any part thereof.  Symyx’s total liability under
any cause of action arising under this Section 5 is limited to [ * ].
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 23 -

--------------------------------------------------------------------------------

 

5.14        Cooperation. Symyx will provide reasonable assistance to EMRE or
EMCC if they want to conduct a freedom to operate study or studies with respect
to a Discovery Tools System or a potential Discovery Tools System developed (in
whole or in part) under this Agreement or contemplated to be delivered to EMRE
or EMCC or a Majority-Owned Affiliate pursuant to this Section 5.
 
 
6.             Financial Terms
 
6.1           EMRE and/or EMCC (as indicated herein) agrees to pay:
 
(a)           In consideration of planned FTE time to be spent by Symyx
personnel to conduct the Extended Projects, EMRE or EMCC (as applicable) will
pay Symyx Tech [ * ];
 
(b)           In consideration of planned FTE time to be spent by the Software
deployment FTE, EMRE will pay Symyx Software [ * ];
 
(c)           EMRE will pay to Symyx Software the amounts set forth in Section
3.11, in exchange for the Software Licenses granted under Sections 3.2 and 3.5,
and the Support and Maintenance Services to be provided in accordance with
Section 3.10(a).  Amounts under Section 3.11(a) are payable on or before
[ * ].  Amounts under Section 3.11(b) are payable [ * ];
 
(d)           EMRE will pay to Symyx Tech the amounts set forth in 4.3(a), in
consideration of the license granted in Section 4.1;
 
(e)           EMRE or EMCC (as applicable) will pay to Symyx Tech the [ * ], in
consideration of planned FTE time to be spent by Symyx personnel to conduct any
New Projects or Directed Research Services to which the parties may agree;
 
(f)            In consideration of extending the warranty on deployed Discovery
Tools Systems at EMCC or an Affiliate other than EMRE, if and to the extent
elected by EMCC under section 5.8(c)(i), EMCC will pay to Symyx Tools the
amounts set forth in Section 5.8(d) in accordance with Section 6.3, to be
invoiced on or after the Effective Date;


(g)           In consideration of extending the warranty on deployed Discovery
Tools Systems at EMRE, EMRE will pay to Symyx Tools the amounts set forth in
Section 5.8(d) in accordance with Section 6.3, to be invoiced on or after the
Effective Date;


(h)           In consideration of extending the warranty on each subsequent
Discovery Tools System at EMRE that falls out of warranty, EMRE will pay to
Symyx Tools the amounts set forth in Section 5.8(d) in accordance with Section
6.3, but in any event at least [ * ];


(i)            EMRE or EMCC (as applicable) will pay Symyx Tools for any further
warranty extension(s) as may subsequently be agreed by the parties;


(j)            EMRE or EMCC (as applicable) will pay the relevant Symyx entity
for other services as may be agreed by the parties.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 24 -

--------------------------------------------------------------------------------

 

6.2           Invoices.  The applicable Symyx entity will submit invoices to the
applicable ExxonMobil entity for the amounts due under this Agreement, to the
following address (or such other addresses as such entity may designate in
writing):
 
 
ExxonMobil Research and Engineering Company           ExxonMobil Chemical
Company
[ * ]
 
6.3           Payments.
 
(a)           EMRE and EMCC agree to pay all undisputed amounts for which it is
responsible within thirty (30) days following receipt of an acceptable invoice
therefor, or on the due date for such payment if the due date is later than
[ * ] after receipt of the invoice. Amounts paid under this Agreement are
non-refundable and non-creditable.
 
(b)           EMRE and EMCC will make payments in U.S. dollars by bank wire
transfer in immediately available funds according to the following instructions,
unless otherwise instructed by Symyx Tech in writing:
 
 
Payments to Symyx Tech:
[ * ]
 
Payments to Symyx Tools:
[ * ]
 
Payments to Symyx Software:
[ * ]
 
(c)           Payments not paid on the date due will bear interest as follows:
[ * ]; but in no event will the rate of interest exceed the maximum rate
permitted by law in the event such rate is lower than the rate in (ii) or (iii).
 
(d)           Symyx Tech may assign the right to receive payments to Symyx
Software or Symyx Tools, and each of Symyx Software or Symyx Tools may assign
the right to receive payments to the other, or to Symyx Tech.  If a Symyx entity
so notifies ExxonMobil in writing of this assignment, ExxonMobil will thereafter
direct payments to the assignee.
 
Nothing in this Section will prejudice any other rights or remedies available to
any of EMRE, EMCC or Symyx under this Agreement, at law, or in equity.
 
6.4           Records. Each party hereto will keep complete, true and accurate
books of account and records for the purpose of determining the performance of
such party’s obligations under this Agreement.  Such books and records will be
kept for at least [ * ] following termination of this Agreement.  Such records
will be open for inspection during this period by the internal audit staff of
the inspecting party or by a public accounting firm to whom the inspected party
has no reasonable objection, solely to confirm performance of such party’s
obligations under this Agreement.  If necessary, the inspecting party may
reproduce records during the course of an audit.  If records are reproduced,
they will be returned or destroyed at the conclusion of the audit or following
resolution of any disputed items.  Inspections may be made no more than [ * ],
at reasonable times and on reasonable notice. The inspecting party will bear the
costs of the inspection. The inspected party will promptly pay undisputed unpaid
amounts that are discovered, together with interest thereon from the date such
payments were due, at the lesser of (a)[ * ]; or (b) the maximum rate permitted
by law.  The inspected party may require the inspecting auditors to sign a
reasonable confidentiality agreement as a condition precedent to the inspection
and the inspecting auditors may report to the inspecting party only information
that is necessary to confirm performance of the inspected party’s obligations
under this Agreement.  Information learned in the course of any inspection will
be considered Confidential Information of the inspected party.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 25 -

--------------------------------------------------------------------------------

 

6.5           Tax Matters.  EMRE and/or EMCC as specified herein will make
payments to the Symyx entities with deduction for withholding imposed on
cross-border transactions by the payor’s tax jurisdiction (“Withholding
Taxes”).  EMRE or EMCC (as applicable) will provide the applicable Symyx entity
a certificate evidencing payment of any Withholding Taxes hereunder.  The
parties will exercise diligent efforts to ensure that any Withholding Taxes
imposed are deemed necessary and are reduced as far as possible under provisions
of any applicable treaties.
 
6.6           Financial Responsibility.  If  any of the entities herein
collectively referred to as Symyx  has a “Quick Ratio” of less than [ * ], EMRE
and/or EMCC (as the case may be) may, upon written notice to Symyx, replace any
advance quarterly payments due hereunder with monthly payments made in advance
for each month.  Such action by EMRE and/or EMCC (as the case may be) shall not
constitute a breach of any payment obligations to Symyx under the terms of this
Agreement.  “Quick Ratio” as used in this Section 6.6 shall mean [cash + cash
equivalents + marketable or available-for-sale securities (including all
non-current securities, if any) + accounts receivable] divided by current
liabilities.
 
 
7.             Management
 
7.1           Research Committee.
 
(a) Symyx Tech and EMRE or EMCC (each for Projects it participates in), will
maintain the research committee for any Extended Project or establish a new
research committee for any New Project or Directed Research (“Research
Committee”) to: (i) recommend metrics for the Project used to assess progress
against the Annual Project Goals; (ii) determine the format and frequency for
reporting research results for the Project; (iii) monitor and report technical
progress to the Advisory Committee; (iv) modify the Research Plan as needed
within the scope of the Project; (v) recommend necessary modifications to the
criteria used to define Lead Materials; (vi) recommend changes in the Project to
the Advisory Committee; (vii) resolve issues assigned to the Research Committee
in this Agreement; and (viii) ensure open communications among the parties.  As
directed by the Research Committee from time to time for any given Project, the
applicable Symyx entity will provide to the applicable ExxonMobil entity results
from the characterization of Materials that have been characterized in the
Project, such additional information with respect to such Materials as is
reasonably available or obtainable, and at the applicable ExxonMobil entity’s
request and expense, reasonable quantities of a reasonable number of
characterized Materials for further characterization by or on behalf of EMRE or
EMCC (as applicable).
 
(b)           Membership; Decisions.  The Research Committee for each Project
will initially consist of [ * ]. Symyx Tech and the relevant party (EMRE or
EMCC) will designate [ * ]. If both EMRE and EMCC are participating in a given
Project, then they shall each be entitled to designate [ * ] from
ExxonMobil.  The parties on the Research Committee may increase this number, but
the Research Committee must always consist of an equal number of members
designated by Symyx entities and ExxonMobil entities.  A party may replace its
respective Research Committee members upon written notice to the others.
Research Committee decisions must be unanimous.  If the Research Committee
cannot reach unanimity on a matter, any party may refer it to the Advisory
Committee.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 26 -

--------------------------------------------------------------------------------

 

(c)           Meetings.  The Research Committees will meet at regular intervals
(at least quarterly) at locations and times to be agreed by the parties
represented.  The Research Committee may permit other representatives of Symyx
or ExxonMobil to attend Research Committee meetings as observers.  Research
Committee members may participate in any meeting in person, by telephone, or by
videoconference.  Symyx personnel will prepare a written technical report of
each Research Committee meeting, summarizing the assessments and conclusions of
the Research Committee regarding the progress of the Project, detail any changes
to the Research Plan deemed necessary by the Research Committee and, where
applicable, include recommendations to the Advisory Committee in accordance with
Section 7.1(a).  Research Committee members may comment on, and correct any
inaccuracies in, the report. When the Research Committee is unanimously
satisfied with the report, a copy will be provided to each member of the
Advisory Committee.
 
7.2           Software Committee.
 
(a)           Upon execution of this Agreement, Symyx Software and ExxonMobil
will establish a software committee ("Software Committee") to develop annual
goals for use of, and address day-to-day operational issues related to, the
Software and any other software (lower case intentional) provided by
Symyx.  This committee will continue for so long as EMRE and EMCC receive
Support and Maintenance under this Agreement.  The parties will mutually agree
on the roles and responsibilities of the Software Committee, to be endorsed by
the Advisory Committee at the first meeting of the Advisory Committee held in
2008.
 
(b)           Membership; Decisions.  The Software Committee will initially
consist of [ * ]. Symyx will designate [ * ] and each of EMRE and EMCC will
designate [ * ]. The parties may increase this number, but the Software
Committee must always consist of an equal number of members designated by Symyx
and ExxonMobil.  A party may replace its respective Software Committee member(s)
upon written notice to the others. Software Committee decisions must be
unanimous.  If the Software Committee cannot reach unanimity on a matter, any
party may refer it to the Advisory Committee.
 
(c)           Meetings.  The Software Committee will meet at regular intervals
at locations and times to be agreed by the parties.  The Software Committee may
permit other representatives of Symyx or ExxonMobil to attend meetings as
observers.  Software Committee members may participate in any meeting in person,
by telephone, or by videoconference.  Symyx personnel will prepare a written
technical report of each Software Committee meeting, summarizing the assessments
and conclusions of the Software Committee.  Software Committee members may
comment on, and correct any inaccuracies in, the report.  When the Software
Committee is unanimously satisfied with the report, a copy will be provided to
each member of the Advisory Committee or, if the Advisory Committee has been
dissolved, then to each of the parties.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 27 -

--------------------------------------------------------------------------------

 

7.3          Advisory Committee.
 
(a)           Symyx and ExxonMobil will establish an advisory committee
(“Advisory Committee”) consisting of [ * ].  Symyx will designate [ * ], and
EMRE and EMCC will each designate [ * ].  The Advisory Committee members are
empowered to (i) approve or establish metrics used to assess progress against
the Annual Project Goals, (ii) oversee the direction of the overall relationship
between ExxonMobil and Symyx and the progress toward achieving the Annual
Project Goals, (iii) resolve any issues referred to it by the Research
Committees, (iv) resolve issues with respect to personnel; (v) agree upon
initiation and termination of Projects, agree upon allocation of resources for
Projects and approve the technical scope of Projects, (vi) decide upon changes
in criteria used to define Lead Materials, and (vii) decide upon any other
changes in Projects recommended by the Research Committees.
 
(b)           A party may replace its respective Advisory Committee members upon
written notice to the others.  The parties will endeavor to ensure that Advisory
Committee members are not exposed to information they would be obligated to hold
in confidence hereunder, except as necessary to enable the Advisory Committee to
perform its obligations under this Agreement or as agreed in writing by the
parties. Advisory Committee decisions must be unanimous.  If the Advisory
Committee cannot reach unanimity on a matter, representatives of Symyx, EMRE or
EMCC on the Advisory Committee may refer the matter to the Executive Committee.
 
(c)           The Advisory Committee will meet at least annually at mutually
agreed locations and times, and members of the Advisory Committee may
participate in any such meeting in person, by telephone, or by videoconference.
The Advisory Committee may permit other representatives of Symyx or ExxonMobil
to attend Advisory Committee meetings as observers.  The Advisory Committee will
prepare a written report of each Advisory Committee meeting, summarizing the
decisions reached by the Advisory Committee on any issues referred to it by the
Research Committees and providing directions, as necessary, to the Research
Committees.  Advisory Committee members may comment on, and correct any
inaccuracies such report. When the Advisory Committee is unanimously satisfied
with the report, a final report will be issued.
 
7.4           Executive Committee.
 
(a)           The parties will establish an Executive Committee, consisting of
[ * ] of Symyx and [ * ] of each of EMRE and EMCC (“Executive Committee”).  The
Executive Committee representatives are empowered to (a) resolve issues referred
by the Advisory Committee and (b) manage the overall relationship between
ExxonMobil and Symyx.
 
(b)           A party may replace its Executive Committee members upon written
notice to the others. Executive Committee decisions must be unanimous.  If the
Executive Committee cannot reach unanimity with respect to a matter before it,
Section 12.17 will apply.


(c)           The Executive Committee will meet as necessary at mutually agreed
locations and times. Executive Committee members may participate in any such
meeting in person, by telephone, or by videoconference.  The Executive Committee
may allow other representatives of Symyx or ExxonMobil to attend Executive
Committee meetings as observers.  The Executive Committee will prepare a written
report of each Executive Committee meeting, detailing the decisions reached by
the Executive Committee on any issues referred to it by the Advisory Committee
and providing directions, as necessary, to the Advisory Committee.  Executive
Committee members may comment on, and correct any inaccuracies in, such reports.
When the Executive Committee is unanimously satisfied with the report, a copy
will be provided to the Advisory Committee.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 28 -

--------------------------------------------------------------------------------

 

8.             Confidentiality
 
8.1           General.  The parties acknowledge that it may be necessary to
exchange Confidential Information as part of the research and development
activities carried out under this Agreement.  Symyx and ExxonMobil will each
limit disclosure of Confidential Information to that reasonably necessary for
performance of this Agreement and will , as between them, solely determine the
scope and content of Confidential Information to be disclosed hereunder. Symyx
and ExxonMobil will not intentionally disclose to each other business
information unrelated to the research and development activities carried out
under this Agreement.
 
8.2           Non-Disclosure and Use.
 
(a)           “Recipient” means (i) any of the Symyx entities when they receive
Confidential Information from either EMRE or EMCC and (ii) one of the ExxonMobil
entities when they receive Confidential Information from one of the Symyx
entities.  “Discloser” means (i) any of the Symyx entities when they provide
Confidential Information to any of the ExxonMobil entities and (ii) any of the
ExxonMobil entities when they provide Confidential Information to any of the
Symyx entities).  For a period of [ * ], the Recipient of another party’s
Confidential Information will:
 
(i)            maintain the Discloser’s Confidential Information in confidence,
and will use the Confidential Information solely in furtherance of performing
its obligations hereunder;
 
(ii)           limit access to Discloser’s Confidential Information to those of
its employees, contractors, Affiliates, and Licensees having reasonable need to
know such information in connection with this Agreement and who have agreed in
writing to confidentiality obligations and use restrictions at least as
restrictive as those undertaken by Recipient under this Agreement; and
 
(iii)           not provide access to the Confidential Information to any other
persons without the prior written consent of the Discloser.  Any person to whom
Recipient discloses Confidential Information will be subject to the same
disclosure and non-use obligations as Recipient. Recipient will specifically
notify any person to whom such Confidential Information is disclosed by the
Recipient of the confidentiality obligations and use restrictions regarding such
Confidential Information.  Recipient will be responsible and accepts liability
for the non-fulfilment of these obligations by any person given access to the
Discloser’s Confidential Information by the Recipient.
 
(b)           Notwithstanding clause (a) above, a Recipient may disclose the
Discloser’s Confidential Information, and extend the right to use the
Discloser’s Confidential Information, to Recipient’s Affiliates that are
obligated to comply with the confidential obligations and usage restrictions
imposed on the Recipient with respect to the Discloser’s Confidential
Information.
 
8.3           Symyx will not, without the prior written consent of either EMRE
or EMCC (as applicable), perform, have performed, or allow to be performed any
chemical or other physical analysis on any ExxonMobil Proprietary Materials to
determine the chemical composition or identity of such material.  Symyx will
safeguard any ExxonMobil Proprietary Material provided by ExxonMobil or its
Affiliates for use in a Project or otherwise under this Agreement, and will use
reasonable efforts, but not less than efforts it uses with respect to its own
materials, to prevent its employees, except those employees involved in the
Project from acquiring, samples of such material.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 29 -

--------------------------------------------------------------------------------

 

8.4           The obligations under this Agreement with respect to Confidential
Information will not apply to information or material that:
 
(a)           is or subsequently falls within the public domain, without breach
of this Agreement;
 
(b)           was already in the Recipient’s possession or known by the
Recipient on a non-confidential basis prior to receipt from the Discloser, as
evidenced by its written records or other competent evidence;
 
(c)           was made known or available to the Recipient by a Third Party as a
matter of right and without any obligation of confidentiality or restriction on
use;
 
(d)           was publicly disclosed with the prior written approval of
Discloser; or
 
(e)           is independently developed for the Recipient by its employees or
contractors without recourse to the Discloser’s Confidential Information, as
evidenced by its written records or other competent evidence.
 
Disclosures will not be deemed to be within the foregoing exceptions merely
because they are embraced by more general disclosures that are in the public
domain or are in Recipient’s prior possession.  Any combination of features will
not be deemed to be within the foregoing exceptions merely because the
individual features are in the public domain or are in the Recipient’s prior
possession, unless the combination itself and its principles of operation are in
the public domain or in the Recipient’s prior possession.
 
8.5           Inadvertent Access.
 
(a)           Each party recognizes that its Co-Located Employees may each
become exposed to certain information considered confidential hereunder by
another party (whether by overhearing, visual observance or otherwise), the
disclosure of which occurs because such Co-Located Employees are present at
another party’s (or its Affiliates’) facilities. Each party also recognizes that
its employees may gain access to information that another party considers
confidential, from the Co-Located Employee of another party (whether by
overhearing, visual observance or otherwise) on its own premises.  Such
information may be related or unrelated to the activities under this Agreement.
 
(b)           The parties recognize that in these circumstances, it is
impractical to require strict adherence to the requirement that all information
a party considers confidential to be identified as such in order to enjoy the
protections of this Section 8. Therefore, notwithstanding the definition of
Confidential Information, tangible information obtained from a party hereto
under the circumstances described in this Section 8.5 need not be marked as
confidential, and information that is learned orally or by observation, need not
be identified as confidential at the time of disclosure and confirmed in writing
as confidential to be deemed Confidential Information hereunder, and subject to
the restrictions and limitation in this Section 8.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 30 -

--------------------------------------------------------------------------------

 

(c)           Each party agrees to advise its employees of this
provision.  Without limiting the restrictions set forth in Section 8.2(a) or
otherwise, each party will advise its Co-Located Employees that information
learned by a Co-Located Employee that is unrelated to the activities under this
Agreement may not be shared with any other person for any reason.
 
(d)           The rights of EMRE and EMCC to use and disclose Ancillary
Combinatorial Chemistry Information acquired by its Co-Located Employees will be
the same as their rights to use and disclose the Symyx Combinatorial Chemistry
Know-How to the extent the Ancillary Combinatorial Chemistry Information relates
to the Project(s). “Ancillary Combinatorial Chemistry Information” means [ * ].
 
8.6           Permitted Use and Disclosures.  Notwithstanding Section 8.2, the
Recipient may:
 
(a)           use or disclose the Discloser’s Confidential Information in
conducting activities hereunder;
 
(b)           use or disclose the Discloser’s Confidential Information as
otherwise permitted in this Agreement;
 
(c)           use or disclose Discloser’s Confidential Information to the extent
reasonably necessary in prosecuting or defending litigation, or in complying
with applicable laws, governmental regulations or court orders or submitting
information to securities, tax or other governmental authorities, but only if
the Recipient provides reasonable advance notice to the Discloser and uses
reasonable efforts to assist the Discloser in seeking confidential treatment or
other protective measures to preserve the confidentiality of the information;
and
 
(d)           disclose Discloser’s Confidential Information in connection with
the filing and prosecution of Project Patents, Combinatorial Chemistry patents,
or other patents, in each case with the Discloser’s consent (which will not be
unreasonably withheld).
 
8.7           Authorized Disclosures.
 
(a)           Except as provided in this Agreement, the parties will not
disclose the terms of this Agreement to any Third Party without the prior
written consent of the other, except to such party’s attorneys, advisors,
investors, and other fiduciaries on a need to know basis under circumstances
that ensure the confidentiality thereof.  Pursuant to Section 8.2(a), the
parties will each require Third Parties  to whom they disclose the terms of this
Agreement to agree to comply with this Section 8.7(a).
 
(b)           Except as expressly permitted in the Agreement, [ * ], the Symyx
and ExxonMobil entities will not disclose Project Technology to any Third Party
without the other’s prior consent, except that either may disclose Project
Technology to a Third Party in connection with the exercise of rights granted
hereunder under circumstances that ensure the confidentiality thereof. Pursuant
to Section 8.2(a), each Symyx and ExxonMobil entity will require each party to
which Project Technology is disclosed to agree to comply with this Section
8.7(b). As between Symyx and ExxonMobil, Symyx will determine in its sole
discretion the terms and conditions under which [ * ] may be disclosed to a
Third Party.  Neither EMRE nor EMCC may disclose Combinatorial Chemistry
Technology to a Third Party or publish Combinatorial Chemistry Technology
without Symyx Tech’s prior consent (in its sole discretion), under the terms and
conditions specified by Symyx Tech.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 
- 31 -

--------------------------------------------------------------------------------

 

(c)           Except as necessary in the filing and prosecution of Project
Patents, for a period of [ * ], Symyx may not publish Project Technology without
the consent of EMRE or EMCC, which may not be unreasonably withheld and none of
EMRE, EMCC or their Affiliates may publish Project Technology without Symyx’s
consent, which may not be unreasonably withheld.  No Symyx entity will disclose
to any Third Party any application or use of Project Technology by EMRE, EMCC
and their Affiliates in the [ * ].  EMRE and EMCC may each disclose Project
Technology to their Affiliates and to Third Parties within the [ * ] under
suitable confidentiality provisions in accordance with this Section in exercise
of its rights hereunder.  The parties may disclose (i) the non-financial terms
of this Agreement or (ii) any Project Technology, to their respective licensees
on a need to know basis under suitable confidentiality provisions in accordance
with this Section 8.7, but only to the extent necessary to exercise rights
granted under this Agreement, and except that Symyx Combinatorial Chemistry
Know-How may not be disclosed to Licensees of EMRE or EMCC.
 
(d)           Notwithstanding the above, Generally Acquired Skills are not
subject to non-disclosure, and the parties are free to use and disclose all
Generally Acquired Skills.
 
(e)           If (a) Symyx is required to disclose the terms of this Agreement
in connection with any securities law filing, it will inform both EMRE and EMCC,
and if (b) ExxonMobil (EMRE or EMCC) is required to disclose the terms of this
Agreement in connection with any securities law filing, it will inform Symyx
Tech, in each case prior to any such disclosure, and permit the notified
entities a reasonable opportunity to review and comment with respect to the
disclosure and amendments thereto before filing.
 
8.8           Third-Party Information.  Symyx entities will not disclose to
EMRE, EMCC or their Affiliates any information that is proprietary or
confidential to any Third Party.  Symyx entities will take appropriate steps and
establish appropriate procedures to avoid inadvertent disclosure to EMRE, EMCC
or their Affiliates of Third-Party information.
 
8.9           ExxonMobil Strategic Confidential Information in Discovery Tools
Systems Developed Under the ATTLA.  Symyx acknowledges ExxonMobil’s claims
that the Discovery Tools Systems set forth on Exhibit M contain ExxonMobil
Strategic Confidential Information. The parties agree that except as set forth
on Exhibit M, no Discovery Tools Systems developed in whole or in part under the
ATTLA contains ExxonMobil Strategic Confidential Information.
 
 
9.             Representations and Warranties
 
9.1           ExxonMobil’s Representations.  EMRE represents and warrants to
Symyx that it is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. EMCC represents and warrants
to Symyx that it is a division of Exxon Mobil Corporation, a corporation duly
organized, validly existing and in good standing under the laws of the State of
New Jersey. Each of EMRE and EMCC respectively represent and warrant to Symyx
that: (a) it has the right to enter this Agreement and grant the rights stated
in this Agreement; (b) it has the power and authority to execute and deliver
this Agreement and to perform its obligations hereunder; and (c) it has by all
necessary corporate action duly and validly authorized the execution and
delivery of this Agreement and the performance of its obligations hereunder and
such Agreement constitutes a valid and binding obligation of such party,
enforceable in accordance with its terms.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 
- 32 -

--------------------------------------------------------------------------------

 

9.2           Symyx Representations.  Symyx Tech represents and warrants to EMRE
and EMCC that it is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware.  Symyx Tools represents and
warrants to EMRE and EMCC that it is a corporation duly organized, validly
existing and in good standing under the laws of the State of California. Symyx
Software represents and warrants to EMRE and EMCC that it is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Oregon. Each of Symyx Tech, Symyx Tools and Symyx Software respectively
represent and warrant to EMRE and EMCC that: (a) it has the right to enter this
Agreement and grant the rights stated in this Agreement; (b) it has the power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder; (c) it has by all necessary corporate action duly and
validly authorized the execution and delivery of this Agreement and the
performance of its obligations hereunder and such Agreement constitutes a valid
and binding obligation of such party, enforceable in accordance with its terms.
 
[ * ]
 
9.3           Additional Symyx Tech Representations.  Symyx Tech represents and
warrants to EMRE and EMCC that
 
(a)           to Symyx Tech’s knowledge, as of the Effective Date, carrying out
its responsibilities as set forth in the Research Plans for Extended Projects
will not infringe [ * ];
 
(b)           to Symyx Tech’s  knowledge, as of the start date for any Limited
Extended Project or New Project, that carrying out its responsibilities as set
forth in the Research Plans for  the above Projects will not infringe the [ * ];
 
 
(c)           Symyx Tech uses reasonable efforts to monitor published patents
and patent applications in the field of Combinatorial Chemistry; and
 
 
(d)           Symyx Tech will not knowingly infringe [ * ] in the area of
Combinatorial Chemistry in conducting its activities under this Agreement and
will notify EMRE and EMCC (as applicable) if it becomes aware of [ * ] in the
field of Combinatorial Chemistry applicable to the activities under this
Agreement.
 
 
Symyx Tech guarantees the performance by Symyx Tools and Symyx Software of their
obligations under this Agreement.
 
9.4           Software Warranties.  Symyx Software represents that (a) the
Software and the Developer’s Kit Software (including the Sample Code) have been
designed to facilitate Combinatorial Chemistry and (b) to Symyx Software’s
knowledge, as of the Effective Date, the Software and/or the Developer’s Kit
Software or use thereof in accordance with the Software Specifications do not
infringe [ * ], and warrants that during the Term, the Software and the
Developer’s Kit Software (including the Sample Code) will conform in all
material respects with the Software Specifications attached hereto as Exhibit
D.  The Software Specifications may be changed from time to time by mutual
written agreement of the Advisory Committee.
 
Symyx Software also represents that the Software: (1) contains no hidden files,
(2) does not replicate, transmit or activate itself without control of a person
operating computing equipment on which it resides, (3) contains no key, node
lock, time-out, or other function, whether employed by electronic, mechanical or
other means, which restricts or may restrict use or access to any programs or
data, based on residency on a specific hardware configuration, frequency or
duration of use, or other limiting criteria, and (4) contains no software
routines or components designed to permit unauthorized access.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 33 -

--------------------------------------------------------------------------------

 

Except as provided in the foregoing sentences of this Section 9.4, the Software
and the Developer’s Kit Software (including the Sample Code) are provided
without warranty of any kind.  Symyx does not warrant that the Software or the
Developer’s Kit Software (including the Sample Code) will meet the requirements
of EMRE, EMCC or their Majority-Owned Affiliates or that the operation of the
Software or the Developer’s Kit Software (including the Sample Code) will be
uninterrupted or error free or that the Software or the Developer’s Kit Software
(including the Sample Code) will be compatible with other hardware or software
that EMRE, EMCC or their Majority-Owned Affiliates may elect to operate.
 
9.5           Software Disclaimer.  Except as expressly set forth in this
Section 9, no Symyx entity makes and no ExxonMobil entity receives any
warranties or conditions, express, implied, statutory, or otherwise, in any
provision of this Agreement or other communication with any ExxonMobil entity,
with respect to the Software or the Developer’s Kit Software (including the
Sample Code), and Symyx specifically disclaims any implied warranty of
merchantability or fitness for a particular purpose.
 
 
10.           Indemnity
 
10.1        ExxonMobil.  Subject to the provisions and limitations contained in
this Agreement (including Section 10.4), EMRE or EMCC each for its own acts or
omissions and the acts and omissions of Affiliates or Licensees to which it has
extended rights, will indemnify, defend, and hold harmless Symyx, its
Affiliates, and their respective directors, officers, employees, agents,
successors, heirs and assigns from and against any losses, costs, claims,
damages, liabilities or expense (including reasonable attorneys’ and
professional fees and other expenses of litigation) (collectively,
“Liabilities”) to the extent arising, directly or indirectly out of or in
connection with Third-Party claims, suits, actions, demands or judgments,
relating to:
 
(a)           any Agreement Materials or Products that are developed,
manufactured, used, sold or otherwise distributed by or on behalf of it, its
Affiliates, Licensees, or other designees to which it has extended rights (other
than Symyx, its Affiliates and licensees);
 
(b)           its activities under this Agreement, except those activities
specified in Sections 3, 4 and 5 of this Agreement; and
 
(c)           any breach by it of the representations and warranties made in
this Agreement.
 
10.2       Symyx.  Subject to the provisions and limitations contained in this
Agreement (including Section 10.4), Symyx Tech will indemnify, defend, and hold
harmless EMRE, EMCC, their Affiliates and Licensees, and their respective
directors, officers, employees, agents and their respective successors, heirs,
and assigns from and against any Liabilities to the extent arising, directly or
indirectly out of or in connection with Third-Party claims, suits, actions,
demands or judgments, relating to:
 
(a)           Symyx licensing and sublicensing activities;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 34 -

--------------------------------------------------------------------------------

 

(b)           any product (lower case intentional) or process developed,
manufactured, used, sold or otherwise distributed by or on behalf of Symyx, its
Affiliates, licensees, or other designees (other than EMRE, EMCC, their
Affiliates and Licensees);
 
(c)           Symyx’s activities under this Agreement, except those activities
specified in Sections 3, 4 and 5 of this Agreement; and
 
(d)           any breach by a Symyx entity of its representations and warranties
made in this Agreement.
 
10.3        Joint Negligence.  Where any Liability is the result of the joint
negligence or misconduct of any of the parties, Symyx’s duty of indemnification
under this Agreement will be diminished by, and EMRE and EMCC’s duty of
indemnification under this Agreement will be limited to, [ * ].
 
10.4        Procedures.  The obligations in Sections 5.13, 10.1, 10.2 and 10.6
are conditioned upon the Indemnitee (a) promptly notifying the other party
(“Indemnitor”) in writing of any alleged Liability, (b) ceding to the Indemnitor
the sole right to control the defense (and/or settlement) thereof (subject to
the limitations set forth in Sections 5.13 (a) and (b) and 10.6 (a) and (b))
with counsel of its choice that is reasonably acceptable to Indemnitee, and (c)
cooperating, at the request of the Indemnitor and its legal representatives, and
at its expense, in the investigation and defense of any such action, claim, or
liability.  An Indemnitee may also participate in the defense and/or settlement
of the claim, with its own counsel, and at its own expense.  An Indemnitee’s
failure to provide timely notice to the Indemnitor will relieve the Indemnitor
of liability hereunder to the extent that such failure is prejudicial to the
ability to defend and/or settle such claim. The Indemnitor will not be liable
for costs and fees the Indemnitee may incur in establishing its claim for
indemnification.
 
10.5        Limitation of Liability.  Except for liability resulting from [ * ],
each of Symyx’s and ExxonMobil’s (as collective entities) aggregate liability
under this Section 10 is limited to [ * ].
 
10.6        Symyx Software Indemnity.
 
(a)           Defense. Subject to the provisions of Section 10.4, if legal
proceedings are brought by a Third Party [ * ], against EMRE, EMCC or a
Majority-Owned Affiliate claiming that the Software or the Developer’s Kit
Software delivered to EMRE, EMCC or the Majority-Owned Affiliate (as applicable)
pursuant to Section 3 infringes [ * ], Symyx Software will defend the
proceedings at its expense and pay any costs, damages, and attorney fees finally
awarded or negotiated as a result of settlement or judgment against EMRE, EMCC
or the Majority-Owned Affiliate (as applicable).  Symyx Software may not settle
or compromise any such litigation in a manner that would impose cumulative
damages upon EMRE, EMCC or the Majority-Owned Affiliate beyond the limitation
set forth in this Section without the consent of such party. None of EMRE, EMCC
or their Majority-Owned Affiliates may settle or compromise any such litigation
in a manner that would adversely affect Symyx’s intellectual property rights
with respect to the Software or the Developer’s Kit Software.  Symyx will have
no liability for any claim hereunder based on the use of the Software or the
Developer’s Kit Software with any other hardware or software if such claim would
have been avoided had such other hardware or software not been used with such
Software or the Developer’s Kit Software, or for unauthorized modifications to
the Software or the Developer’s Kit Software, or for misuse, abuse or neglect.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 35 -

--------------------------------------------------------------------------------

 

(b)           Right to Cure.  If any such legal proceeding is brought, or in
Symyx Software’s opinion is reasonably likely to occur, Symyx Software may, at
its option, (1) replace or modify the Software or the Developer’s Kit Software
(or parts thereof) to render it non-infringing, or (2) procure the right to
continue using such Software or the Developer’s Kit Software for EMRE, EMCC
and/or the Majority-Owned Affiliate, as long as the replacement or modification
does not substantially reduce the functionality thereof.  This clause (b) does
not limit Symyx’s obligations under clause (a).
 
(c)           Notwithstanding Section 10.5, Symyx’s total liability with respect
to this Section 10.6 will be limited to [ * ].
 
10.7        Exclusive Remedy.  Section 5.13 and this Section 10 states each
indemnitor’s entire liability and each Indemnitee’s sole and exclusive remedy
for Third-Party claims arising under or relating to this Agreement.
 
 
11.           Term and Termination
 
11.1        Term. This Agreement will commence on the Effective Date, and will
continue in full force and effect through [ * ], unless terminated earlier as
provided in this Section 11.
 
11.2        Termination for Breach.  (a) EMRE and EMCC together may terminate
this Agreement if a Symyx entity materially breaches or defaults in the
performance of any of its material obligations in this Agreement, and the breach
or default continues for [ * ] after EMRE or EMCC provide written notice of
breach to Symyx Tech.  (b) Symyx Tech (on behalf of itself, Symyx Tools and
Symyx Software) may terminate this Agreement if EMRE or EMCC materially breaches
or defaults in the performance of any of their material obligations in this
Agreement, and the breach or default continues for [ * ] after Symyx Tech
provides written notice of breach to EMRE and EMCC.  (c) Any termination will be
effective at the end of such [ * ] period unless the breaching party (or any
other party on its behalf) has cured such material breach or default before the
expiration of the [ * ] period. Notwithstanding the foregoing, in the case of a
failure to pay any undisputed amounts due hereunder, such default may not be the
basis of termination unless the payment is not received within the calendar
quarter in which it was due.
 
11.3       Termination for Insolvency.
 
(a)           EMRE and EMCC together may terminate this Agreement upon [ * ]
prior written notice to Symyx Tech if any of the entities herein collectively
referred to as Symyx:
 
(i)           ceases to carry on its business, or otherwise terminates its
business operations, except as a result of a permitted assignment of this
Agreement; or
 
(ii)           commences a voluntary case seeking liquidation, reorganization or
other relief under the Bankruptcy Reform Act of 1978, as amended (“Bankruptcy
Code”) or seeks protection under any bankruptcy, receivership, trust deed,
creditors’ arrangement, or other proceeding; or
 
(iii)           has instituted against it any such proceeding and such
proceeding is not dismissed within [ * ]; or
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 36 -

--------------------------------------------------------------------------------

 

(iv)           makes a general assignment for the benefit of all or
substantially all of its creditors; or
 
(v)            admits in writing its insolvency or inability to pay debts as
they become due.
 
(b)           Symyx may terminate this Agreement upon [ * ] prior written notice
to EMRE and EMCC if either EMRE or EMCC:
 
(i)            ceases to carry on its business, or otherwise terminates its
business operations, except as a result of a permitted assignment of this
Agreement; or
 
(ii)           commences a voluntary case seeking liquidation, reorganization or
other relief under the Bankruptcy Code or seeks protection under any bankruptcy,
receivership, trust deed, creditors’ arrangement, or other proceeding; or
 
(iii)          has instituted against it any such proceeding and is not
dismissed within [ * ]; or
 
(iv)           makes a general assignment for the benefit of all or
substantially all of its creditors; or
 
(v)            admits in writing its insolvency or inability to pay debts as
they become due.
 
11.4        Symyx Fundamental Change.
 
(a)           EMRE and EMCC together may terminate this Agreement upon [ * ]
written notice to Symyx Tech if:
 
(i)           any Third Party acquires a controlling interest (right to command
or replace management) in Symyx Tech, Symyx Tools, or Symyx Software during the
Term, and the Third Party or any of its majority controlled affiliates has
operations that are [ * ]; or
 
(ii)           any of Symyx Tech, Symyx Tools, or Symyx Software is prevented
from performing a significant portion of the Projects due to [ * ].
 
(b)           Symyx Tech will notify EMRE and EMCC promptly upon the occurrence
of any event in clause (a) above.  EMRE’s and EMCC’s joint right to terminate
the Agreement under this Section 11.4 will expire [ * ] after the first of EMRE
and EMCC receives such notice.
 
(c)           In the event of a termination by EMRE and EMCC pursuant to this
Section 11.4, EMRE and EMCC will have full access and rights to all Project
Technology and other work product developed prior to such termination as set
forth in this Agreement.
 
11.5        Effect of Termination.
 
(a)           Accrued Rights and Obligations.  Termination of this Agreement for
any reason will not release ExxonMobil on the one hand or Symyx on the other
hand from any accrued liability or obligation that existed prior to termination
or expiration, nor preclude a party from pursuing any rights and remedies it may
have hereunder or at law or in equity with respect to any breach of this
Agreement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 37 -

--------------------------------------------------------------------------------

 

(b)           Return of Confidential Information.  Except as necessary in
connection with exercising a party’s accrued rights, each Recipient will, at the
request of the Discloser, return to the Discloser all Confidential Information
received from the Discloser (or its Affiliates) that relates to the terminated
portion of this Agreement, except that one (1) copy may be retained in the
secure files of the Recipient’s Law Department for archival purposes and
ensuring compliance with the provisions of this Agreement.
 
11.6        Survival.  Sections 1.3, 1.4, 1.8, 1.12, 2, 3.2 through 3.8, 4, 5.5,
5.6, 5.7, 5.9, 5.11, 5.12, 5.13, 5.14, 6, 8 through 12 and those clauses which
by their terms survive will survive the Term.
 
 
12.           Miscellaneous
 
12.1        Governing Laws.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York, excluding reference to the
conflicts of law principles of the State of New York.
 
12.2        Limitation of Liability.  [ * ]
 
12.3        [ * ]  Nothing in this Agreement will be deemed to relieve any party
from liability with respect to, and each party will be fully responsible without
limit for, any and all loss or damage resulting from [ * ] attributable to such
party's managerial or senior supervisory personnel.
 
12.4        No Implied License.  Only the licenses granted pursuant to the
express terms of this Agreement are of any legal force or effect.  No other
license rights are created by implication, estoppel, or otherwise.
 
12.5        Waiver; Modification.  Any waiver of any right or default hereunder
will be effective only in the instance given and will not operate as or imply a
waiver of any other or similar right or default on any subsequent occasion.  No
waiver or modification of this Agreement or of any provision hereof will be
effective unless in writing and signed by the party against whom such waiver or
modification is sought to be enforced.
 
12.6        Assignment.  This Agreement may not be assigned and no rights or
obligations hereunder may be delegated without the prior written consent of the
other party (EMRE and EMCC on one hand, and Symyx Tech on behalf of the Symyx
entities, on the other hand); provided, however, that subject to the
restrictions in Section 11.4, EMRE and EMCC on one hand, and Symyx Tech on
behalf of the Symyx entities, on the other hand, may assign this Agreement
without such consent in connection with a sale of all or substantially all of
the business or assets of the assigning party, whether by merger,
reorganization, acquisition, sale or otherwise.  In addition, either EMRE or
EMCC may assign its interest in this Agreement or any rights or obligations
hereunder to any Majority-Owned Affiliate without the prior written consent of,
but with notice to, Symyx Tech, provided that the assignor will remain
responsible for performance of all obligations of the assignee hereunder.  Any
attempted or purported assignment without the required consent will be
void.  Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective permitted successors
and assigns.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 38 -

--------------------------------------------------------------------------------

 

12.7        Representation by Legal Counsel.  The parties were represented by
legal counsel in connection with this Agreement and acknowledge that they
participated in the drafting of this Agreement.  In interpreting and applying
the terms and provisions of this Agreement, no presumption exists or may be
implied against the party that initially drafted such terms and provisions.
 
12.8        Duty to Negotiate.  The parties will act in good faith in
discharging any duty to negotiate contained in this Agreement, but this in no
way obligates the parties to reach mutual agreement and no liability will result
from any failure to reach agreement.
 
12.9        Affiliates.  EMRE, EMCC or Symyx may, at their sole discretion,
fulfill some or all of their obligations by or through their Affiliates.  EMRE
and EMCC may grant sublicenses under the Project Technology to its Affiliates as
set forth in and subject to the terms and conditions of this Agreement.  Symyx
Tech will remain responsible for the performance by Affiliates of all applicable
obligations under this Agreement and either EMRE or EMCC (as the case may be)
will remain responsible for the performance by Affiliates fulfilling obligations
on its behalf under this Agreement.
 
12.10      Compliance with Laws.  In exercising their rights and obligations
contained in this Agreement, each party will fully comply with the requirements
of all applicable laws, regulations, rules, and orders of any governmental body
having jurisdiction over activities conducted pursuant to this Agreement,
including all relevant federal, state or local safety, environment, and health
laws, rules, regulations, or orders.  The parties will reasonably cooperate with
one another with respect to providing information necessary in support of tax or
other governmental filings.
 
12.11      Export Control Regulations.  Each party hereto acknowledges that the
technology, software, services, or commodities provided by another party  or its
Affiliates may be subject to laws or regulations restricting their export,
re-export, transfer, or release to certain governments, legal entities, or
individuals and/or to certain destinations, including those laws and regulations
administered by the U.S. Department of Commerce (Bureau of Industry and
Security) and the U.S. Department of the Treasury (Office of Foreign Assets
Control).
 
With respect to any export, re-export, transfer, or release otherwise permitted
under this Agreement to persons within the receiving party or its Affiliates, or
to unrelated Third Parties, of (a) such technology, software, services, or
commodities; or (b) the direct product of any such technology; or (c) any
product that the receiving party  creates with U.S.-origin content that is
supplied by another party or its Affiliates; or (d) any technology that the
receiving party creates that is based upon or commingled with technology
provided by another party  or its Affiliates, the receiving party will comply
with all applicable U.S. government requirements, including export and re-export
controls expressed in the U.S. Export Administration Regulations, prohibitions
on transactions with or transfers to the governments of, parties located in or
operated from, or nationals of countries subject to comprehensive U.S.
sanctions, and prohibitions on transactions with or transfers to entities or
individuals identified on the U.S. government’s List of Specially Designated
Nationals and Blocked Persons (Treasury Department) and Denied Persons List and
Entity List (Commerce Department).
 
12.12      Sections and Headings.  The various headings contained in this
Agreement are for convenience of reference only and are not intended to define,
limit, expand, or describe the scope or intent of any clause or provision of
this Agreement. As used herein, “including” means “including, without
limitation” where the context admits.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 
- 39 -

--------------------------------------------------------------------------------

 

12.13     Correspondence.  Correspondence relative to this Agreement must be
addressed as set forth below (or as updated by a party upon written
notice).  Any notice or consent required or permitted by this Agreement (a) must
be in writing, (b) must be sent by facsimile, by recognized commercial overnight
courier, or mailed by United States registered or certified mail with signature
upon delivery, and (c) will be effective: (i) upon receipt of notice of
successful electronic delivery, if sent via facsimile; (ii) one day after
deposit with a nationally recognized overnight courier; or (iii) five days
following deposit into the United States mail (certified mail, return receipt
requested), or upon receipt, if sooner.
 
If to Symyx Tech:
 
If to EMRE:
Symyx Technologies, Inc.
 
ExxonMobil Research and Engineering Co.
415 Oakmead Parkway
 
1545 Route 22 East
Sunnyvale, CA  94085
 
Annandale, NJ 08801
Attention: President
 
Attention: Vice President - R & D
[ * ]
 
[ * ]
     
If to Symyx Tools:
 
If to EMCC:
Symyx Tools, Inc.
 
ExxonMobil Chemical Company
415 Oakmead Parkway
 
5200 Bayway Drive
Sunnyvale, CA  94085
 
Baytown, TX 77520
Attention: President
 
Attention: Research Manager
[ * ]
 
[ * ]
     
If to Symyx Software:
   
Symyx Tools, Inc.
   
415 Oakmead Parkway
   
Sunnyvale, CA  94085
   
Attention: President
   
[ * ]
   

 
12.14      Severability.  If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect to the fullest
extent permitted by law without said provision, and the parties agree to reform
this Agreement to the extent feasible to lawfully include the substance of the
excluded term to as fully as possible realize the intent of the parties and
their commercial bargain.
 
12.15      Force Majeure.  If a party is unable to perform any of its material
obligations under this Agreement because of any event beyond the control of the
affected party including natural disaster, acts of God, acts of war or
terrorism, extreme weather, fire, or other natural calamity, epidemics, labor
disputes or shortages of labor, embargoes, inability to secure necessary parts
or raw materials, a failure of a party’s suppliers to perform due to any of the
foregoing, expropriation or other actions or decrees of governmental bodies
(“Force Majeure Event”), the party who has been so affected will promptly give
written notice to the other parties (as applicable) and will use reasonable
efforts to resume performance.  Upon receipt of such notice, all obligations
under this Agreement related to or affected by the Force Majeure Event will be
immediately suspended for the duration of such Force Majeure Event.  If the
Force Majeure Event is not cured within [ * ] after notice, the other party may
terminate this Agreement as to the matters relating to the Force Majeure Event.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 40 -

--------------------------------------------------------------------------------

 

12.16      Complete Agreement.  This Agreement, with its Exhibits, constitutes
the entire agreement, both written and oral, among the parties with respect to
the subject matter hereof except as otherwise specified where the provisions of
the ATTLA apply.  Except as provided herein, the provisions of the ATTLA are
unaffected by this Agreement.  No amendment or change hereof or addition hereto
will be effective or binding on the parties hereto unless reduced to writing and
executed by the respective duly authorized representatives of the other
parties.  In the event of a conflict between the terms and conditions of
Sections 1 through 12 of this Agreement and those of its Exhibits, the former
will govern, except that [ * ] will control over inconsistent provisions in
Sections 1 through 12.
 
12.17      Dispute Resolution.
 
(a)           Negotiation. If any dispute arising out of or related to this
Agreement is not resolved by the Executive Committee, the parties will make a
good faith attempt to resolve such dispute through negotiation.  Within [ * ]
after EMRE, EMCC or Symyx Tech gives written notice of a dispute to the other
parties, the parties will discuss and make a good faith attempt to resolve such
dispute.
 
(b)           Arbitration.  Any dispute arising out of or related to this
Agreement that has not been resolved by negotiation within [ * ] after a notice
of dispute under clause (a) will be finally resolved by binding arbitration,
conducted in accordance with the procedures set forth in Exhibit E.
 
(c)           Injunctive Relief.  No provision in this Section 12.17 will act to
prevent any party from approaching any court having competent jurisdiction to
seek injunctive relief in case of urgency to prevent disclosure of Confidential
Information.
 
12.18      Subcontractors.  The Symyx entities may subcontract its manufacturing
obligations to any Third Party, provided that Symyx remains responsible for the
performance of its subcontractors.  The relevant Symyx entity will notify the
relevant ExxonMobil entity prior to using any subcontractor under this Agreement
performing research and development activities in areas relevant to that
ExxonMobil entity’s operations.  EMRE or EMCC may reject the use of
subcontractors on its Projects within [ * ] after notice.  To the extent allowed
by Symyx’s agreements with its subcontractors, the audit rights set forth in
Section 6.4 will extend to Symyx’s subcontractors. EMRE or EMCC may withhold its
consent to use a subcontractor until such audit rights are obtained from the
subcontractor.
 
12.19      Independent Contractor. Symyx will perform the research and
development activities hereunder as an independent contractor to EMRE and
EMCC.  The methods and details of performing such activities will be under
Symyx’s direction and control.  Symyx will keep the designated representatives
of EMRE or EMCC (as applicable) advised as to the status of all major work
conducted hereunder and will permit persons designated by EMRE or EMCC (as
applicable) to be present as observers for tests, inspections and other work
conducted hereunder.  EMRE or EMCC (as applicable) will provide reasonable
notice to Symyx that such observers will be present.  Nothing contained in this
Agreement will be construed to (a) give an ExxonMobil entity the power to direct
or control the day-to-day activities of Symyx personnel or (b) constitute the
parties as partners, joint venturers, franchisees, co-owners or otherwise as
participants in a joint or common undertaking for any purpose.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 41 -

--------------------------------------------------------------------------------

 

12.20      Special Agreement Persons.  As between Symyx and ExxonMobil, (a)
Symyx is responsible for any and all employee benefits to be provided for its
employees, and (b) Symyx will advise its employees that they are not entitled to
participate in or receive benefits from any employee benefit plan sponsored by
an ExxonMobil entity as a result of performing services under this
Agreement.  Individuals performing activities for EMRE or EMCC under this
Agreement will be considered “special agreement persons” who are specifically
excluded from coverage under the terms of the Benefit Plan of Exxon Mobil
Corporation and Participating Affiliates and will not be considered “regular
employees” or “non-regular employees” of Exxon Mobil Corporation or any of its
Affiliates for purposes of plan participation.
 
12.21      Business Standards.  Symyx will establish and maintain precautions to
prevent its employees, agents or representatives from making, receiving,
providing, or offering substantial gifts, entertainment, payments, loans, or
other consideration to employees, agents, or representatives of EMRE or EMCC for
the purpose of influencing those persons to act contrary to the best interests
of EMRE or EMCC.  This obligation will apply to the activities of the employees
of Symyx in their relations with the employees of EMRE or EMCC and their
families and/or Third Parties arising from the Agreement.  EMRE and EMCC will
establish and maintain precautions to prevent its employees, agents or
representatives from making, receiving, providing, or offering substantial
gifts, entertainment, payments, loans, or other consideration to employees,
agents, or representatives of Symyx for the purpose of influencing those persons
to act contrary to the best interests of Symyx.  This obligation will apply to
the activities of the employees of EMRE and EMCC in their relations with the
employees of Symyx and their families and/or Third Parties arising from the
Agreement.
 
12.22      Accuracy of Records.  All financial settlements, billings, and
reports rendered to EMRE and EMCC by Symyx or to Symyx by EMRE and/or EMCC will
reflect properly the facts about all activities and transactions, which data may
be relied upon as being complete and accurate in any further recordings and
reportings made by EMRE and/or EMCC or Symyx, as applicable, for whatever
purpose.
 
12.23      Drug and Alcohol Policy and Workplace Harassment Policy.  Symyx will
comply with the requirements contained in Exhibit F and Exhibit G.
 
12.24     Trademarks and Publicity.  Symyx and its Affiliates may not, without
the express prior written consent of EMRE or EMCC (a) use the name or any
tradename or trademark of Exxon Mobil Corporation or any of its Affiliates
(unless expressly authorized by such Affiliate) in any advertising or
communications to the public in any format or make any public statements from
which such name can be inferred; or (b) make publicity releases or announcements
regarding this Agreement, except pursuant to Section 8.7(e).  EMRE, EMCC and
their Affiliates may not, without the express prior written consent of Symyx
Tech (a) use the name or any tradename or trademark of Symyx Tech or any of its
Affiliates in any advertising or communications to the public in any format or
make any public statements from which such name can be inferred; or (b) make
publicity releases or announcements regarding this Agreement, except pursuant to
Section 8.7(e).  Notwithstanding the foregoing, the parties will timely agree
upon a press release to announce the execution of this Agreement, and Symyx,
EMRE and EMCC may each thereafter disclose to Third Parties the information
contained in the press release without the need for further approval by the
other.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 42 -

--------------------------------------------------------------------------------

 

12.25      Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed to be an original and all of which together will be
deemed to be one and the same agreement.
 
12.26      Relationship of Parties.  The parties hereto do not intend to create
a partnership, association, or joint research and development arrangement by
entering into and performing this Agreement.  The duties, obligations and
liabilities of the parties hereto are intended to be separate and not joint or
collective and nothing contained in this Agreement will be construed to create a
partnership or association or to impose a partnership duty, obligation, or
liability with respect to the parties hereto.
 
12.27      Notice of Non-Compliance.  The parties hereto shall notify the others
promptly upon discovery of any instance where such party fails to comply with
Section 12.10, 12.11, 12.22 or 12.23.  If Symyx discovers or is advised of any
errors or exceptions related to its invoicing to EMRE or EMCC, Symyx and EMRE or
EMCC (as applicable) will together review the nature of the errors or
exceptions, and Symyx will, if appropriate, promptly adjust the relevant
invoice(s) or refund overpayments, or EMRE or EMCC (as applicable) will, as
appropriate, promptly remit any underpayment.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives and delivered in multiple
originals, effective as of the Effective Date.
 
Symyx Technologies, Inc.
 
ExxonMobil Research and Engineering Company
By:
[ * ]
 
By:
[ * ]
   
Title:
[ * ]
 
Title:
[ * ]
   
Date:
1-24-08
 
Date:
1/19/08
         
Symyx Tools, Inc.
 
ExxonMobil Chemical Company
By:
[ * ]
 
By:
[ * ]
   
Title:
[ * ]
 
Title:
[ * ]
   
Date:
1-24-08
 
Date:
1/22/08
               
Symyx Software, Inc.
         
By:
[ * ]
         
Title:
[ * ]
         
Date:
1-24-08
         

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Definitions
 
"Advisory Committee" is described in Section 7.3.


“Affiliate”
 
(a)           means, with respect to Symyx, any entity controlled by,
controlling, or under common control with Symyx.  For purposes of this
Agreement, direct or indirect beneficial ownership of [ * ] of the stock
entitled to vote in the election of directors or, if there is no such stock,
[ * ] of the ownership interest in such entity shall be deemed to constitute
control, but such individual or entity will be deemed to be an Affiliate only so
long as such control exists.
 
(b)           means, with respect to either EMRE or EMCC, Exxon Mobil
Corporation and any successor in interest, any Business which at the time in
question Controls Exxon Mobil Corporation (“Parent”), and/or any Business which
Exxon Mobil Corporation or Parent at the time in question directly or indirectly
Controls.  “Business” means any corporation, partnership, limited liability
company, association, venture, or other form of entity.  “Control” means the
direct or indirect ownership or holding of stock, shares, interests, indicia of
equity, or voting or other rights entitled (i) to vote for the election of at
least [ * ] of the directors or their functional equivalents of the Business
and/or (ii) to establish, direct, or command management of the Business.
 


“Agreement Materials” means Lead Materials and Derivative Materials.


“Annual Project Goals” means goals for a Project for each 12-month period during
the Term, as determined by the Advisory Committee


“Background Technology” of a party means all information and Materials, and all
intellectual property rights related thereto, which are (a) owned or controlled
by that party or its Affiliates as of [ * ] or (b) developed or acquired by or
on behalf of that party or its Affiliates after [ * ] and without the use of
Confidential Information or Background Technology of the other party, or of
Unpublished Technology.


“Co-Located Employees” means (a) in the case of Symyx, (i) the
individual  provided under Section 3.1; and (ii) employees of Symyx who are
physically located at EMRE, EMCC or an Affiliate’s facility for more than [ * ]
and (b) in the case of EMRE or EMCC, employees of EMRE or EMCC who are
physically located at a Symyx facility or an Affiliate’s facility for more than
[ * ], and as agreed by the parties in writing, and (c) individuals otherwise
designated as Co-Located Employees by the relevant parties.


“Combinatorial Chemistry” means techniques, methodologies, instrumentation, or
software directed to the simultaneous, parallel, or rapid serial Laboratory
Scale: (a) synthesis, (b) processing, (c) analysis, or (d) characterization of
[ * ] Materials.  “Laboratory Scale” as used in this Agreement means activities
not involving production of greater than [ * ] of such Materials.


“Combinatorial Chemistry Know-How” means Combinatorial Chemistry inventions,
information, techniques, methodologies, instrumentation, software, data, or
equipment, excluding any inventions claimed in the Combinatorial Chemistry
Patent Rights.  "Symyx Combinatorial
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 44 -

--------------------------------------------------------------------------------

 

Chemistry Know-How" means Combinatorial Chemistry Know-How where Symyx is the
disclosing Party.  "ExxonMobil Combinatorial Chemistry Know-How" means
Combinatorial Chemistry Know-How where EMRE or EMCC  is the disclosing party.


“Combinatorial Chemistry Patent Rights” means all patent rights based on patent
claims now or hereafter owned or controlled (in the sense of having the right to
grant licenses without accounting to others) by a party, which claims cover
Combinatorial Chemistry inventions or discoveries, but excluding claims to the
extent such claims cover models and/or modeling or compositions of matter,
materials, compounds or formulations (e.g. catalysts, phosphors, etc.), and
includes (a) U.S. and foreign patent applications to the extent they claim any
Combinatorial Chemistry invention or discovery, (b) all divisions,
substitutions, continuations, continuation-in-part applications, reissues,
re-examinations, and term extensions of (a) above, and (c) patents, utility
models, or similar grants of rights issuing from (a) or (b) above.  “Symyx
Combinatorial Chemistry Patent Rights” means Combinatorial Chemistry Patent
Rights where Symyx is the party.  “ExxonMobil Combinatorial Chemistry Patent
Rights” means Combinatorial Chemistry Patent Rights where ExxonMobil Research
and Engineering Company, ExxonMobil Chemical Company, or ExxonMobil Chemical
Patents, Inc. is the party.  For avoidance of doubt, ExxonMobil Combinatorial
Chemistry Patent Rights includes only patent claims that specifically claim a
Combinatorial Chemistry invention or discovery and do not include patent claims
applicable on both Laboratory Scale and non-Laboratory Scale, unless the patent
specification is predominantly directed to Laboratory Scale applications.


“Combinatorial Chemistry Technology” means Combinatorial Chemistry Know-How and
Combinatorial Chemistry Patent Rights.


“Confidential Information” means any information disclosed by EMRE, EMCC or
their  Affiliates to any of the parties collectively referred to as Symyx or
their Affiliates or their representatives, or any information disclosed by any
of the parties collectively referred to as Symyx or their Affiliates to either
EMRE, EMCC or their Affiliates or representatives,  in connection with this
Agreement which is in written, graphic, machine readable, or other tangible form
and which is marked “Confidential” or “Proprietary” or in some other manner to
indicate its confidential nature.  Confidential Information also includes
information that is disclosed orally or by observation, provided that such
information is identified as confidential at the time of disclosure and
confirmed in writing as confidential within [ * ] after such disclosure.  Data
and information generated in a Project from ExxonMobil Proprietary Materials
shall be ExxonMobil Confidential Information.


“Derivative Materials” means any Material that is made by or under authority of
EMRE, EMCC or their Affiliates (but not by Symyx) subsequent to the synthesis or
identification of a Lead Material if:
 
(a)           it is prepared from a chemical or physical modification of the
Lead Material; or
 
(b)           it is prepared utilizing a synthesis recipe that is documented in
the Project from which the Lead Material resulted, or a modification thereof,
and the Material that results was prepared with the intent of preparing an
improved Lead Material for the same use; or
 
(c)           it is within the scope of the claims of a Project Patent for the
Lead Material; or
 
(d)           it is a Material that is prepared from another Derivative
Material.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 45 -

--------------------------------------------------------------------------------

 

Notwithstanding the above, no Material will be deemed to be a Derivative
Material if it resulted from Independent Research or if prepared for the first
time more than [ * ] after the confirmation of the Lead Material to which it
corresponds, such confirmation to be effected in accordance with Exhibit I
hereto, unless such Derivative Material is included within (a) through (d)
during such [ * ].  Derivative Materials will only become subject to the royalty
obligations set forth in the ATTLA if an Extended Project is a continuation of
Royalty-Bearing Project under the ATTLA which is selected by Symyx as one of the
Royalty-Bearing Projects under the ATTLA  in which the corresponding Lead
Material was identified, and then, only to the extent that they are utilized
within the scope of the Royalty-Bearing Project for the corresponding Lead
Material.


“Developer’s Kit Software” means machine readable, object code versions of Symyx
Library Studio ® Developers Kit, Automation Studio®  Developer’s Kit and Vault
Developer’s Kit.


“Directed Research Services” means research services to be provided by Symyx, as
directed and funded by either EMRE or EMCC, using Symyx tools and at Symyx
facilities, pursuant to a Directed Research Plan.


“Directed Research Plan” means a written plan as agreed by the parties
requesting and conducting the Directed Research Services that describes either
EMCC's or EMRE’s specific directions of the reactions, syntheses, compounds,
formulations, recipes, processes, methods, conditions, characterizations,
property determinations and/or analyses to be performed by Symyx
personnel.  Either EMRE or EMCC as appropriate will use reasonable efforts to
provide directions with sufficient detail, directions and information so as to
enable Symyx to provide the Directed Research Services without any inventive
contribution to any Materials, Novel Materials, Novel Process Technology or
Products by Symyx personnel of ordinary skill in the art of high throughput
research.


“Directed Research Technology” means the Directed Research Plan and all results
from carrying out the Directed Research Plan, but excludes any Background
Technology and any Combinatorial Chemistry Technology.


“Discovery ToolsÒ System” means a system of hardware and related software for
Combinatorial Chemistry, which system has been developed and hardened in the
sense of being ready for commercialization by Symyx.


“DTools Client” means a customized software or extension to standard Software
products, that is created specifically for use with a particular Discovery Tools
System.  For clarity, DTools Clients are not Software (upper case intentional).


"Executive Committee" is described in Section 7.4.


“Extended [ * ] Project” is defined in Section 1.2(a).


“Extended Project” is defined in Section 1.2(d).


“Extended [ * ] Project” is defined in Section 1.2(b).


“ExxonMobil Business Areas” means, with respect to EMRE, EMCC and their
Affiliates:
[ * ].
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 
- 46 -

--------------------------------------------------------------------------------

 

“ExxonMobil Combinatorial Chemistry Tool” means hardware and/or other equipment,
and associated software, (a) designed by EMRE, EMCC or one of their Affiliates,
(b) built or assembled by or for EMRE, EMCC or one of their Affiliates, and (c)
used by EMRE, EMCC or one of their  Affiliates in an integrated workflow to
carry out Combinatorial Chemistry.  With respect to sub-section (b), EMRE, EMCC
and their  Affiliates may retain a third party to make an ExxonMobil
Combinatorial Chemistry Tool designed by EMRE, EMCC or such Affiliate, provided
that such third party is not otherwise engaged in the business of designing,
marketing or selling Combinatorial Chemistry tools.


“ExxonMobil Combinatorial Chemistry Tool Cost” [ * ].


"ExxonMobil Proprietary Commercial Operations Know-How" means inventions,
information, techniques, methodologies, instrumentation, software, data, or
equipment that are proprietary to ExxonMobil and that are associated with how
ExxonMobil conducts its active commercial operations within the ExxonMobil
Business Areas.


“ExxonMobil DTools Improvements” means any and all improvements, enhancements,
changes, or modifications to a Discovery Tools System which enhance its
operations or which provide new capabilities to the Discovery Tools System that
EMRE, EMCC or their Affiliates conceive and reduce to practice, or otherwise
develop, but shall not refer to techniques or technology (a) which do not
involve a direct modification of or to the Discovery Tools System, (b) which
only represents a method of use of the Discovery Tools System, or (c) which
contains ExxonMobil Strategic Confidential Information.


“ExxonMobil Field of Use” means [ * ].


“ExxonMobil Internal Activities” means all research, development and
commercialization (including research and development in support of licensing)
activities of EMRE, EMCC or their Majority-Owned Affiliates (including
activities of employees of EMRE, EMCC or their Majority-Owned Affiliates that
are seconded to an Affiliate or joint venture), and includes joint research,
development or commercialization activities undertaken by EMRE, EMCC  or their
Majority-Owned Affiliates with Third Parties or Affiliates, each as consistent
with the usual and customary business practices of EMRE, EMCC
or  their  Majority-Owned Affiliates (including if EMRE, EMCC or a
Majority-Owned Affiliate is reimbursed or paid for such work), but excludes
research, development or commercialization activities performed on behalf of
Third Parties (other than joint activities described above).


“ExxonMobil Proprietary Material” shall mean any Material that is (a) (i)
supplied by EMRE, EMCC or their  Affiliates for use in a Project or (ii)
synthesized or prepared by Symyx for use in a Project pursuant to a recipe
provided to Symyx by EMRE, EMCC  or their  Affiliates where EMRE, EMCC  or
their  Affiliates previously has synthesized such Material pursuant to such
recipe and performed basic characterization of such Material (as would be
performed by one skilled in the art), and (b) within the scope of one or more
claims of a valid, enforceable patent or patent application or is a trade secret
owned or controlled by EMRE, EMCC or their Affiliates or under which EMRE, EMCC
or their Affiliates is licensed by a Third Party.  Any Material whose starting
point was an ExxonMobil Proprietary Material shall remain an ExxonMobil
Proprietary Material unless it is modified to become a Novel Material.  With
respect to Extended Projects, an ExxonMobil Proprietary Material can be a Lead
Material only within the Research Exclusivity Field for which it was tested and
confirmed as a Lead Material in the corresponding Project.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 
- 47 -

--------------------------------------------------------------------------------

 

Although a Material may not be supplied by EMRE, EMCC or their Affiliates to
Symyx for use in a Project, it is possible that Symyx, as a result of conducting
a Project with EMRE or EMCC , may nonetheless synthesize a Material that is (i)
within the scope of one or more claims of a valid, enforceable patent or patent
application owned or controlled by EMRE, EMCC or one of their  Affiliates, or
(ii) a trade secret owned or controlled by EMRE, EMCC  or one of their
Affiliates or under which EMRE, EMCC or one of their Affiliates is licensed by a
Third Party.  In such event, such Material shall be treated as an ExxonMobil
Proprietary Material under this Agreement with respect to activities taking
place after the point in time that EMRE, EMCC or one of their Affiliates
notifies Symyx that such Material is an ExxonMobil Proprietary Material.  Such
Material shall not be treated as an ExxonMobil Proprietary Material for all
purposes under this Agreement with respect to activities taking place prior to
such notification.  However, if Symyx has knowingly produced Materials based on
a valid, enforceable patent owned or controlled by EMRE, EMCC  or one
of  their  Affiliates and claiming an ExxonMobil Proprietary Material, such
produced Materials shall be considered ExxonMobil Proprietary Materials at the
time such Materials are first produced in a Project.


"ExxonMobil Proprietary Model" means [ * ].


"ExxonMobil Proprietary Process" means a method or process that is proprietary
to ExxonMobil for [ * ].


“ExxonMobil Strategic Confidential Information” is a subset of ExxonMobil
Confidential Information, and means ExxonMobil Confidential Information that is
incorporated in a Discovery Tools System and:
 
[ * ].
 


[ * ]


"[ * ] Project" is described in Section 1.2 (a) and means the project conducted
under the ATTLA as described in the research plan entitled [ * ].


“Field of Rights” means the Field of Rights specified in Exhibit H.


“FTE” means the equivalent of a full-time employee or contractor dedicated to
the conduct of the Project(s) under the Agreement (all technical personnel,
including scientists, engineers, technicians), or, in the case of less than
full-time dedication, a full-time equivalent person-year, based on a total of
[ * ], of work on or directly related to the Project.  Non-technical support
personnel (e.g. secretarial, legal, patent, business development, human
resources, finance, purchasing, shipping and receiving, food service) are
included in the FTE rate, and will not be deemed FTEs.


“FTE Rate” means the annual rate payable in consideration of the efforts of one
FTE. FTE Rates include compensation for reasonable travel and living expenses
incurred in connection with Projects.


“Generally Acquired Skills” means general skills acquired by employees of a
party (or its Affiliates) working on a Project, but excludes (a) Project
Patents, (b) Novel Materials, (c) Novel Process Technology, or (d) information,
results, or analysis generated in or by the Project contained in a documented
report with respect to the Project.  Further, with respect to a given party and
its Affiliates, Generally Acquired Skills excludes Confidential Information or
Background Information of any other party to this Agreement or its Affiliates.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 48 -

--------------------------------------------------------------------------------

 

“Independent Research” means (a) in the case of any of the entities collectively
referred to herein as Symyx, research done by, or on behalf of, a Symyx entity
or an Affiliate of a Symyx entity outside of the Projects, entirely without the
use of Confidential Information or non-public Background Technology belonging to
EMRE, EMCC or their Affiliates, and (b) in the case of EMRE or EMCC, research
done by, or on behalf of EMRE or EMCC or one of their Affiliates outside of a
Project, entirely without the use of Confidential Information or non-public
Background Technology belonging to Symyx, and in each of the above cases (a) and
(b) without the use of Unpublished Technology.


“Labor and Overhead Costs” means [ * ].


“Labor Hours” means the number of hours incurred by employees, consultants and
sub-contractors (to the extent not included in Material Costs) in the
development, industrialization, commercialization, manufacture, assembly,
testing, packaging and crating, installation, validation, acceptance, training
documentation, maintenance and repair of a Discovery Tools System delivered
hereunder.  Labor Hours include material handling and purchasing department
employees to the extent they relate to the acquisition and handling of raw
materials, manufacturing and assembly supplies or Third Party equipment included
in a Discovery Tools System or the packaging and shipment of a completed
Discovery Tools System, but do not include indirect labor hours such as
janitorial, and security (which are included in Labor and Overhead Costs).


“Lead Materials” means a Material (including a Novel Material) synthesized or
identified within a Project and that meets the specific physical, chemical
and/or catalytic properties initially established in the Research Plan for the
Project, or as modified by the Advisory Committee, for identifying a Lead
Material.  The procedure for confirming a Lead Material is set forth in Exhibit
I.  Any Material that is synthesized or identified (including an ExxonMobil
Proprietary Material) in an active Project and transferred or made known by
Symyx to EMRE or EMCC or one of their Affiliates and subsequently commercialized
by or under authority of EMRE, EMCC or one of their  Affiliates in the Project
for which it was identified will be deemed a Lead Material.


“Licensees” means, with respect to a particular Material and/or Product, a Third
Party to whom EMRE, EMCC or their Affiliates have granted a license or
sublicense to make, have made, use and/or sell such Material and/or Product.


“Limited Extended Project” is defined in Section 1.2(c)(i).


“Majority-Owned Affiliate means, with respect to EMRE or EMCC, (i) Exxon Mobil
Corporation (including all divisions thereof), (ii) Parent, and (iii) any
Business as to which Exxon Mobil Corporation or Parent, at the time in question,
has direct or indirect beneficial ownership of [ * ] of the stock entitled to
vote in the election of directors or, if there is no such stock, [ * ] of the
ownership interest in such Business.


“Material Costs” means [ * ].
 
“Materials” means [ * ].
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 49 -

--------------------------------------------------------------------------------

 

“Net Sales or Use” shall mean [ * ].


“New Project” means a planned body of research, as defined by a Research
Committee, and designed to achieve specific goals and objectives, upon which the
parties who would be requesting/conducting the New Project may agree after the
Effective Date.


“Non-Recurring Engineering Costs” includes [ * ].


“Novel Material” means a Material, together with methods of manufacturing the
same that is (a) first synthesized or prepared in a Project except where (i)
EMRE, EMCC or one of their  Affiliates provides Symyx with the recipe for
synthesizing or preparing such Material as set forth in definition of
“ExxonMobil Proprietary Material” above and (ii) EMRE, EMCC or one of
their  Affiliates has performed basic characterization of such Material as would
be performed by one skilled in the art, and is (b) patented, as determined by
the United States Patent and Trademark Office.  For the purposes of this
Agreement, Public Domain Materials are not Novel Materials, unless a Public
Domain Material is modified in a Project so as to become a Novel Material.  If a
Project Patent is issued in the U.S. with claims directed to a Material first
synthesized or prepared in a Project and subsequently all such claims are
finally determined to be unpatentable or invalid, such Material will not be
treated as a Novel Material for purposes of this Agreement on a going-forward
basis after the date of such final determination.


“Novel Process Technology” means a method or process (including a process for
using or synthesizing a Material) that is (a) first developed in a Project, and
(b) patented as determined by the United States Patent and Trademark Office, or
which EMRE or EMCC elects to maintain as a trade secret.  The Research Committee
for the Project in which it was identified will document a Novel Process
Technology within [ * ] of its being made known to the Research
Committee.  Notwithstanding the foregoing, if EMRE or EMCC elects to file a
Project Patent application in the U.S. with claims directed to a method or
process first identified in a Project, that method or process will be treated as
a Novel Process Technology for purposes of this Agreement (unless and until the
claims in such U.S. application, or any continuation or divisional thereof,
directed to such method or process are finally determined to be
unpatentable).  If a Project Patent is issued in the U.S. with claims directed
to a Novel Process Technology first created in a Project and subsequently all
such claims are finally determined to be unpatentable or invalid, such method or
process will not be treated as a Novel Process Technology for purposes of this
Agreement on a going-forward basis after the date of such final
determination.  If EMRE or EMCC elects to maintain a method or process as a
trade secret, and such method or process becomes available for use by members of
the public without restriction, through no action or inaction on the part of E
EMRE or EMCC or their Affiliates, such method or process will not be deemed
Novel Process


Technology after it becomes available for use by members of the public without
restriction.


“Optional Fields” are set forth on Exhibit K.


[ * ]


“Product” means (a) an Agreement Material, (b) implementation of a Novel Process
Technology, or (c) any product that (i) contains an Agreement Material, (ii)
utilizes in its manufacture and/or production a Novel Process Technology, or
(iii) utilizes an Agreement Material in its manufacture and/or production, e.g.,
as a catalyst or membrane.


“Project” means an Extended Project, New Project or Directed Research Services.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 50 -

--------------------------------------------------------------------------------

 

“Project Technology” means Project Patents and Project Know-How. Project
Technology excludes Directed Research Technology.


“Project Know-How” means inventions, information, data, or Materials developed
by a party or its Affiliates, or jointly by the parties or their Affiliates, as
part of a Project that are useful for the manufacture, use or sale of Products,
but excluding Background Information, Confidential Information, Combinatorial
Chemistry Technology, any inventions claimed in the Project Patents and Directed
Research Technology.


“Project Patents” means (a) U.S. and foreign patent applications that are based
on any inventions or discoveries conceived or reduced to practice as part of a
Project by a party or its Affiliates, or jointly by the parties or their
Affiliates , and that claim a Product, a method or process for the manufacture
of a Product, a method or process for the use of an Agreement Material in or for
the manufacture of a Product, a Novel Material, or a Novel Process Technology;
(b) all divisions, substitutions, continuations, continuation-in-part
applications (provided the new matter in such continuation-in-part applications
results from inventions or discoveries conceived and reduced to practice as part
of a Project by a party or its Affiliates, or jointly by the parties or their
Affiliates), and reissues, re-examinations and term extensions of (a) above; and
(c) patents, utility models or similar grants of rights issuing on (a) or
(b).  Project Patents will not claim any Background Technology, any
Combinatorial Chemistry Technology or any Directed Research Technology.


“Public Domain Material” means any Material that is publicly available and not
the subject of a valid patent in force at the time in question.


[ * ]


"[ * ] Project" is described in Section 1.2(c) and means the project conducted
under the ATTLA as described in the research plan entitled [ * ].


“Research Exclusivity Field” means [ * ], the corresponding field to any Limited
Extension Project, any New Project, or any other ATTLA Project extended under
Section 1.2(c)(ii).


“Research Plan” means, with respect to a Project, a written plan as agreed by
the parties that describes the research and development activities to be
conducted by each party (including its Affiliates that have agreed to
participate).


"Research Committee" is described in Section 7.1(a).


“Software” means the machine readable, object code version of the Software
described in Exhibit D as they exist at the later of [ * ] or on the date on
which Support and Maintenance ends.


“Software Customizations” means any and all improvements, additions,
enhancements, extensions, interfaces, resources, actions, changes, or
modifications made by EMRE, EMCC or their Majority-Owned Affiliates to the
Software through use of the documented customization capabilities of the
Developer’s Kit Software.


“Software Roadmap” means a description of planned software development projects
by Symyx Software, including targeted scope and timing.


"Software Committee" is described in Section 7.2.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 
- 51 -

--------------------------------------------------------------------------------

 

“Software Update” means a revision, patch or workaround that is developed and
released by Symyx to address known technical issues in the Software or the
Developer’s Kit Software, but which does not contain new features or
enhancements.  Software Updates are a subset of Software Upgrades.


“Software Upgrades” means all revisions to the Software or the Developer’s Kit
Software that are developed by Symyx as described in Exhibit D and generally
released to its customers during the Software Support and Maintenance Period,
including any Developer’s Kit versions of the Software.  If a Developer’s Kit
version of the Software is delivered as an Upgrade, it will be treated as
Developer’s Kit Software under this Agreement.


“Standard Fully Burdened Symyx FTE Cost Rate” with respect to tools means [ * ].
 
“Support and Maintenance” means (i) support services consistent with Symyx
Software’s usual customer support policies, consisting of telephone and email
access to Symyx customer support, issue resolution, hot fixes to software, and
service pack releases when commercially released to customers, and, (ii) the
right to receive Software Upgrades.  The cost to plan, install and perform
upgrades on the server and clients would be priced separately at a rate of
[ * ], plus expenses during the Term..
 
“Symyx Proprietary Fields” means Materials and processes in the research areas
set forth on Exhibit J.


“Term” means the term of this Agreement, which begins on the Effective Date and
continues through [ * ].


“Third Party” means any party other than Symyx and its Affiliates, EMRE, EMCC
and their Affiliates, and all of their successors and permitted assignees.


“Tools Cost” means [ * ].


“Unpublished Technology” means (a) Project Technology that has not been
published by mutual consent in accordance with Section 8 or in a published
Project Patent or Project Patent application and (b) Program Technology (as
defined in the ATTLA) that has not been published by mutual consent in
accordance with Section 11.03 of the ATTLA or in a published Program Patent (as
defined in the ATTLA) or a Program Patent application.


“Warranty Period” means the warranty period for a particular Discovery Tools
System as defined in the applicable tools purchase agreement or under any
extended warranty acquired hereunder.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 
- 52 -

--------------------------------------------------------------------------------

 
 
Exhibit B
 
[ * ] Terms
 
[ * ]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


 
- 53 -

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Tools Costs
 
Per Section 5.2, at the time that the specifications for a Discovery Tools
System are finalized, Symyx Tools will provide a detailed cost estimate of such
Discovery Tools System.  The cost estimate summary provided to EMRE, EMCC or one
of their Affiliate should be in a format consistent with this Exhibit.  The
details in this Exhibit are exemplary.  Symyx will provide sufficient detail in
the estimate in order for EMRE, EMCC or their Affiliates to authorize
construction of the tool.  The Cost Estimate will include an Estimate Summary
and an Estimate Basis Summary.  The estimate will be sent to EMRE, EMCC or their
Affiliate as appropriate with a cover letter describing the Facility, Estimate
Basis, Planned Delivery Date, Key Construction milestones and any areas of
concern associated with the cost estimate.


[ * ].


[ * ]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


 
- 54 -

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Software Specifications
 
Software includes the most up-to-date version of any Symyx software product or
software functionality that has been supplied to ExxonMobil as of October 1,
2008 including those described below.  For clarity, this includes specific
products currently named as indicated below, and the software functionality
represented by the currently supplied software as described below, regardless of
name or trademark.  When a product is updated, or the functionality is
incorporated into a new product, Symyx will ensure the ability to import data
created by the predecessor software.
 
Library Studio® – synthesis specification and visualization
 
Automation Studio® – control of hardware devices, data capture, analysis, and
storage
 
Analysis Studio - PolyView® – data querying, retrieval, visualization, export,
and reporting
 
Analysis Studio - Spectra StudioTM – comparison, visualization, grouping, and
analysis of spectra or x-y data sets
 
Vault Data BrowserTM – Web-based experiment reports
 
Developer Kits – Documented Application Programmer Interfaces (APIs) for
specific products enabling the creation of extensions and integrations
 
Vault – client application interface for data storage and querying
 
LabVIEW Integration Kit – software that allows interface from National
Instruments LabVIEW to Symyx software for data storage
 
Vault Replication – software to replicate selected or specific data,
experiments, and/or libraries from one Vault installation to another
 
[ * ]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 55 -

--------------------------------------------------------------------------------

 

Exhibit E
 
Arbitration Provisions
 
Dispute Resolution
 
EMRE, EMCC and Symyx agree to resolve any dispute arising out of or relating to
this Agreement by binding arbitration before a sole arbitrator pursuant to the
CPR Institute for Dispute Resolution (“CPR”) Rules for Non-Administered
Arbitration (“CPR Rules”) as modified in this Exhibit.
 
1)
Upon service of the notice of arbitration, either EMRE, or EMCC as the case may
be or Symyx may request the CPR in writing to appoint an arbitrator with
expertise in the disputed subject area to resolve the dispute.  The arbitrator
selected must be a member of the Judicial Panel of the CPR and may not be an
employee, director or shareholder of either EMRE, EMCC, Symyx or of their
Affiliates.  Nothing in this provision limits the right of either ExxonMobil or
Symyx to challenge the arbitrator pursuant to Rule 7 of the CPR Rules.

 
2)
Unless EMRE, EMCC  or Symyx otherwise agree, the arbitrator will use his or her
best efforts to commence the evidentiary hearing(s) to resolve the dispute no
later than [ * ] after his or her selection.  The hearing(s) will be held at a
place agreed upon by the parties or, if they are unable to agree, at a place
designated by the arbitrator.

 
3)
The arbitration proceedings will be confidential as mandated by the CPR Rules,
and the arbitrator will issue appropriate protective orders to safeguard the
Confidential Information of the parties.

 
4)
Discovery, although permitted as described in this Exhibit, will be
limited.  The arbitrator will permit discovery necessary for an understanding of
any legitimate issue raised in the arbitration.  EMRE or EMCC as the case may
be, or if both participate in an arbitration, then EMRE and EMCC together and
Symyx will each be permitted to take the deposition of no more than [ * ] with
each such deposition not to exceed [ * ] in length.  If the arbitrator believes
that exceptional circumstances exist, and additional discovery is necessary for
a full and fair resolution of the issue, the arbitrator may order such
additional discovery as the arbitrator deems necessary.  At the hearing, EMRE
and/or EMCC and Symyx may present testimony (either by live witness or
deposition) and documentary evidence.  The arbitrator has sole discretion with
regard to the admissibility of any evidence and all other materials relating to
the conduct of the hearing.

 
5)
At least [ * ] prior to the date set for the hearing, EMRE, EMCC and Symyx will
submit to the other and to the arbitrator the following:

 
(a) a list of all documents on which such party intends to rely in any oral or
written presentation to the arbitrator; and
 
(b) a list of all witnesses, if any, such party intends to call at such hearing;
and
 
(c) a brief summary of each witness’s testimony.
 
6)
At least [ * ] prior to the hearing, EMRE or EMCC (as the case may be) and Symyx
will submit to the arbitrator and to the other a brief addressing the evidence
and issues to be resolved, together with a proposed ruling on each issue to be
resolved and a proposed remedy.  Such pre-hearing briefs may not be more than
[ * ], not including the appendix.  If the arbitrator determines that
exceptional circumstances exist, the arbitrator may permits briefs of greater
length.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 56 -

--------------------------------------------------------------------------------

 

7)
The arbitrator will rule on each disputed issue as expeditiously as
possible.  The arbitrator must, in rendering the decision, apply the governing
law as specified in Section 12.1 of the Agreement, without giving effect to its
principles of conflicts of law.  The United States Arbitration Act governs the
arbitration.  The arbitrator is not empowered with the remedy of termination of
the Agreement, except consistent with the termination provisions of the
Agreement.

 
8)
Any judgment upon the award rendered by the arbitrator may be entered in any
court of competent jurisdiction.

 
9)
The arbitrator will have the option to assess costs and expenses, including
attorneys’ fees, against one or both of ExxonMobil or Symyx, as the arbitrator
deems appropriate.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
Exhibit F
 
Drug and Alcohol Policy
 
1.
Symyx’ employees, agents, and subcontractors (“Symyx Personnel”) should not be
under the influence of, use, possess, distribute or sell alcoholic beverages, or
illicit or controlled drugs for which the person has no valid prescription, use,
possess, distribute or sell drug paraphernalia, or misuse legitimate
prescription or over-the-counter drugs on or when handling real or tangible
personal property of EMRE, EMCC or their Affiliates (“ExxonMobil Property”) or
while providing services to third parties on behalf of EMRE or EMCC, subject to
the provisions of 4 below.  Under the Influence means: (1) the presence of: (a)
illicit or controlled drugs or mood or mind altering substances, (b) prescribed
drugs that are used in a manner inconsistent with the prescription, (c)
alcoholic beverages, or (d) metabolites of any of them in body fluids above the
cut-off level established by Symyx’s Policy (defined below); and/or (2) the
presence of any of those substances that affects an individual in any detectable
manner.  The symptoms of influence may be, but are not limited to, slurred
speech or difficulty in maintaining balance.

 
2.
Symyx has adopted, or will adopt, its own policy to assure a drug and alcohol
free work place on ExxonMobil Property (“Symyx’s Policy”).

 
3.
Symyx will permanently remove any Symyx Personnel from any Projects who violates
Paragraph 1 on ExxonMobil Property unless ExxonMobil and Symyx otherwise agree.

 
4.
Symyx will remove any Symyx Personnel from ExxonMobil Property any time Symyx or
EMRE or EMCC suspects that individual of alcohol/drug use, or any time an
incident occurs where drug or alcohol use could have been a contributing
factor.  An individual so removed will be allowed to return to ExxonMobil
Property or providing services to third parties on behalf of EEMRE or EMCC only
after Symyx conducts alcohol and drug testing on the individual as soon as
possible following the individual’s removal, and Symyx certifies in writing the
test identification number, the individual’s work identification number, the
test date and time, and a negative test result.  On that written certification
Symyx will include a consent signed by the individual permitting disclosure to
EEMRE or EMCC of the test result.  The entity providing testing and related
services must at a minimum satisfy U.S. Department of Transportation
standards.  Symyx will not use an individual removed pursuant to this paragraph
to perform work for EMRE or EMCC who either refuses to take, or tests positive
in, any alcohol or drug test.

 
5.
Symyx’s Policy and its implementation shall prohibit Symyx and Symyx Personnel
from using, possessing, selling, manufacturing, distributing, concealing, or
transporting on ExxonMobil Property any contraband, including firearms,
ammunition, explosives, and weapons.

 
6.
Either EMRE or EMCC may, without prior notice, search the person, possessions,
and vehicles of Symyx Personnel on ExxonMobil Property.  Any person who refuses
to cooperate with such search will be removed from ExxonMobil Property and not
allowed to return.

 
7.
Symyx will comply with all applicable drug and alcohol related laws and
regulations, e.g., United States Department of Transportation regulations,
United States Department of Defense Drug-Free Workplace Act of 1988.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
8.
Either EMRE or EMCC shall have the right to review Symyx’s Policy and to verify
that Symyx’s Policy and enforcement thereof is acceptable to its management.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
Exhibit G
 
Workplace Harassment Policy
 
Symyx, its employees, agents and subcontractors shall follow certain standards
of conduct while performing services for or communicating with employees,
agents, customers and other contractors of EMRE, EMCC and their
Affiliates.  EMRE, EMCC and their Affiliate personnel shall follow the same
standards of conduct in their interaction with Symyx personnel.  A summary of
ExxonMobil's policy is included in the attached memorandum.  Symyx will inform
each of its employees, agents, and subcontractors who perform, or will perform
services for EMRE, EMCC and their Affiliates of these expectations and provide
each with a copy of the attached memorandum.  Symyx will promptly notify the
contact for the applicable services of any report or complaint of harassment or
of any violation of the standards of conduct.  Symyx will cooperate with EMRE,
EMCC and their Affiliates in any investigation.  None of EMRE, EMCC or their
Affiliates nor Symyx will retaliate against anyone who reports an incident of
harassment or who cooperates in any investigation of such incidents.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 60 -

--------------------------------------------------------------------------------

 



MEMORANDUM TO:
Symyx Personnel Performing Services for EMRE, EMCC and their Affiliates



FROM:
EMRE and EMCC



SUBJECT:
ExxonMobil Harassment Policy and Complaint Resolution Process



In providing services for EMRE, EMCC or their  Affiliates, you need to
understand our expectations regarding the subject matter:


Symyx's employees, agents, and subcontractors are prohibited from engaging in
any act of harassment toward employees, suppliers, customers, or other
contractor employees of EMRE, EMCC and their Affiliates


Employees, agents, and contractors of EMRE, EMCC and their Affiliates


are prohibited from engaging in any act of harassment toward other employees,
suppliers, customers, or contractor employees, including employees, agents, and
subcontractors of Symyx.


Our Harassment in the Workplace Policy prohibits all forms of unlawful
harassment based on race, color, sex, religion, national origin, citizenship,
age, disability or veteran status.  In addition, ExxonMobil's policy prohibits
all other forms of harassment, which, while not unlawful, are considered
inappropriate in a business setting.  We will not tolerate harassment in the
workplace, whether committed by or directed at employees, contractors,
suppliers, or customers.  Symyx personnel who violate the policy are subject to
removal from work assignments for EMRE, EMCC and their Affiliates.


Examples of behaviors prohibited by ExxonMobil's policy include:


Racial or ethnic jokes, slurs, epithets, cartoons or graffiti


Sexually graphic comments, epithets, pictures, cartoons, gestures or graffiti


Taunting on the basis of actual or perceived sexual orientation


Repeated use of demeaning or degrading comments based on individual
characteristics


Repeated use of offensive profanity or intimidating behaviors like yelling or
throwing objects


Threats of harm, violence, or assault


Unwanted sexual flirtations or unwelcome, unnecessary touching


Requesting sexual favors in return for a tangible employment action


If you are the victim of harassment in the workplace or if you witness any
incident of harassment, you should immediately report the incident to a
supervisor or management representative of Symyx and to the EMRE or EMCC
representative for whom you are performing services, as appropriate.  If, for
any reason, you do not feel comfortable discussing the matter with your
supervisor or the EMRE or EMCC representative, you should bring the matter to
the attention of Symyx's Human Resources Department, to your second-tier
supervisor or any manager at Symyx.  The important thing is that you bring the
matter to Symyx’s attention promptly so that any concern of harassment can be
investigated and addressed appropriately. EMRE and EMCC will collaborate with a
management representative of Symyx to investigate the reported policy violation
and initiate action needed to appropriately address the complaint.  None of the
parties will retaliate against anyone who reports an incident of harassment or
who cooperates in any investigation of such incidents.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 61 -

--------------------------------------------------------------------------------

 

A copy of this letter has been provided to a management representative of Symyx
so that he/she is knowledgeable of the standard of conduct expected on EMRE,
EMCC or their Affiliates premises or while performing work for EMRE, EMCC or
their Affiliates.  You are encouraged to become familiar with the provisions of
this letter and the complaint reporting procedures of both Symyx, EMRE and EMCC.


If you have any questions about this letter, please contact Symyx, the
ExxonMobil representative for whom you perform work or a representative of the
EMRE or EMCC’s Human Resources Department.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
Exhibit H
 
Field of Rights
 
[ * ]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
Exhibit I
 
Lead Material Confirmation
 
1.            When Symyx has identified a Material or family of Materials that
it believes may meet the established criteria for a Lead Material in a
particular Field of Right it will provide the data and results supporting such
conclusion to the Research Committee.  Examples of target criteria for Lead
Materials are or will be set forth in the Lead Material Criteria Section of the
applicable Research Plan.


2.            (a) Except as provided in Section 2(b) below, after the
identification of any potential Lead Material, at EMRE or EMCC’s request, Symyx
will prepare and deliver to the requesting party reasonable gram quantities of
Lead Material(s), which either EMRE or EMCC as appropriate will use in
confirming whether such potential Lead Material meets the applicable lead
criteria.  Further, Symyx will communicate to EMRE or EMCC as appropriate in
writing the materials and conditions used to synthesize the potential Lead
Materials.  EMRE and EMCC will use commercially reasonable efforts to confirm
whether such potential Lead Material meets the applicable lead criteria within
[ * ] of delivery of the potential Lead Material by Symyx, or such other
reasonable period of time as the parties may agree at the time of the
transfer.  In certain circumstances, confirmation may be required in a pilot
plant which may result in confirmation longer than [ * ].  Symyx will use
commercially reasonable efforts to provide quantities in such amounts as the
Research Committee may determine is reasonably required by EMRE or EMCC for
testing, and will notify EMRE or EMCC as appropriate if it is not commercially
reasonable to provide such quantities, in which case the relevant  parties agree
to meet and discuss how to proceed with respect to such Lead Material.


(b) Symyx will advise EMRE or EMCC if it is not capable of providing reasonable
gram quantities of a particular Lead Material for testing.  In such event,
either EMRE or EMCC as appropriate will have sole responsibility for preparing
larger quantities of the potential Lead Material for testing to confirm whether
such potential Lead Material meets the applicable lead criteria.  Any additional
knowledge or technology developed during such scale-up of the potential Lead
Material will be ExxonMobil Confidential Information and is specifically not
considered Project Technology.  The relevant party, EMRE or EMCC, will notify
Symyx when sufficient Material has been prepared by them for testing.  If
preparation of larger quantities is reasonably anticipated to take longer than
[ * ], The relevant party, EMRE or EMCC,  will notify Symyx and the parties will
meet and discuss how to proceed.  Within [ * ] of preparation by EMRE or EMCC of
sufficient Material for testing, or such other period of time as the parties may
agree at the time of notification of preparation of test quantities, EMRE or
EMCC  will use commercially reasonable efforts to confirm whether such potential
Lead Material meets the applicable lead criteria.


3.            The appropriate Research Committee will review the results
provided with respect to a potential Lead Material, and if the Research
Committee determines that such results indicate that the applicable lead
criteria have been satisfied, then such Material will be deemed to be confirmed
as a Lead Material for all purposes of this Agreement.


4.             If the Research Committee requests further information or the
conduct of further studies to confirm whether a potential Lead Material meets
the applicable lead criteria, the relevant parties will use commercially
reasonable efforts to prepare any such information and conduct such studies.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
Exhibit J
 
Symyx Proprietary Fields[1]
 
[ * ]
 



--------------------------------------------------------------------------------

[ * ]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
Exhibit K
 
Optional Fields
 
[ * ]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
Exhibit L
 
Ancillary Software
 
 
 
The ancillary software specified in Section 3.13[ * ].
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


 
- 67 -

--------------------------------------------------------------------------------

 
 
Exhibit M
 
ExxonMobil Strategic Confidential Information in Discovery Tools Systems
 
Symyx acknowledges ExxonMobil's claims of ExxonMobil Strategic Confidential
Information in the following Discovery Tools Systems developed in whole or in
part under the ATTLA:
 
[ * ].
 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
- 68 -

--------------------------------------------------------------------------------